APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE:
Pursuant to Administrative Rule 13, the cases listed on Appendix A, attached hereto and incorporated herein for all purposes, and tag-along cases if any, are transferred to Judge Tracy Christopher of the 295th District Court of Harris County.
Justice CASTILLO not sitting.
                               APPENDIX A Amended Appendix A, Part I and II
This amended appendix contains the statutory information regarding cases requested for transfer. For ease of reference, the amended Appendix consists of two parts. Part I identifies Cause Number, Style, Court, Plaintiffs and Plaintiffs' Counsel. Part II identifies defendants, the cases in which they are a party and their counsel.
 Part I
    Cause
No. Number           Style                     Court            Plaintiffs               Plaintiffs' Counsel
1   2003-126205-A    Jose Aguilar, et al.      107th            Jose Aguilar;            Bruce W. Steckler
                     v. Air Liquide            District         Ruben Barrera;           Christopher G. Brady
                     America L.P.,             Court of         Rogelio Casados;         Silber Pearlman, L.L.P.
                     Individually and as       Cameron          Ismael S. Garcia;        2711 N. Haskell Avenue
                     successor in interest     County, TX       Saturnino Perez;         Cityplace 5th Floor L.B. 32
                     and by merger                              Pablo A. Ramos;          Dallas, TX 75204
                     to Big Three                               Roberto C.               214-871-7000 (phone)
                     Industries Inc., et al.                    Renteria; Rafael         214-824-8100 (fax)
                                                                Sanchez; Israel
                                                                Soto; Jose H.
                                                                Suarez; and
                                                                Rogelio Del Toro
2   31074            Howard Allen, Jr.,        71st District    Howard Allen,            Nelson J. Roach
                     et al. v. ABCO            Court of         Jr.; Jovaline            njroach@nixlawfirm.com
                     Industries, a             Harrison         Allen; Ricky             Alexandra V. Boone
                     subsidiary of Peerless    County, TX       Dunaway; Gary            avboone@nixlawfirm.com
                     Manufacturing,                             Fadoul; Max              Keith L. Langston
                     et al.                                     Haskins; Dee             klangston@nixlawfirm.com
                                                                Haskins; P.C.            R. Brandon Moore
                                                                Howeth and               bmoore@nixlawfirm.com
                                                                Mary Howeth              Nix, Patterson  Roach L.L.P.
                                                                                         205 Linda Drive
                                                                                         Daingerfield, TX 75638
                                                                                         903-645-7333 (phone)
                                                                                         903-645-4415 (fax)
3  GN30-4852         Casimiro Alvarez,         345th            Casimiro                 Bruce W. Steckler
                     et al. v. Air Liquide     District         Alvarez; Jesus           Christopher G. Brady
                     America L.P.,             Court of         Costilla; Pedro          Silber Pearlman, L.L.P.
                     Individually and as       Travis           Delacruz; Enrique        2711 N. Haskell Avenue
                     successor in interest     County, TX       Flores;                  Cityplace 5th Floor L.B. 32
                     and by merger                              Jesus Flores;            Dallas, TX 75204
                     to Big Three Industries                    Martin Flores;           214-871-7000 (phone)
                     Inc., et al.                               Arturo Gallegos;         214-824-8100 (fax)
                                                                Rudolph Grunwald;
                                                                Ricardo
                                                                Hernandez, Jr.;
                                                                Arnulfo Martinez;
                                                                Refugio
 *Page 515

                                                                Rea and Lorenzo
                                                                Trujillo
4   04C0107-102      Harvey Edward             102nd            Harvey Edward            David D. Parron
                     Arnold, et al. v. Air     District         Arnold; Hermon           d-parron@sbcglobal.net
                     Liquide America           Court of         Harvey Arnold;           The Parron Firm
                     L.P., Individually        Bowie            Mack Ray Eason,          404 E. First Street
                     and as successor in       County, TX       Jr.; Kenneth             Arlington, TX 76010
                     interest and by                            W. Houff; Curtis         817-459-4459 (phone)
                     merger to Big                              Jones; James E.          817-459-0067 (fax)
                     Three Industries                           Moore; Floyd H.
                     Inc., et al.                               Rodgers and Otis
                                                                Cheatham
5   04C-013-4242     Robert Austin, et         202nd            Robert L. Austin;        David D. Parron
                     al. v. Air Liquide        District         Norris G.                d-parron@sbcglobal.net
                     America L.P.,             Court of         Howley; Jimmy            The Parron Firm
                     Individually and as       Bowie            T. Patterson;            404 E. First Street
                     successor in interest     County, TX       Charles B. Pree          Arlington, TX 76010
                     and by merger                              and Otis D.              817-459-4459 (phone)
                     to Big Three Industries                    Williams                 817-459-0067 (fax)
                     Inc., et al.
6   GN30-4860        Jessie Balinski, et       261st            Jessie Balinski;        Bruce W. Steckler
                     al. v. Air Liquide        District         David L. Burks;         Christopher G. Brady
                     America L.P.,             Court of         Ollie Denmark;          Silber Pearlman, L.L.P.
                     Individually and as       Travis           Fred Estrada;           2711 N. Haskell Avenue
                     successor in interest     County, TX       Alberto M. Hinojosa;    Cityplace 5th Floor L.B. 32
                     and by merger                              Anthony W.              Dallas, TX 75204
                     to Big Three                               Jackson; Raymond        214-871-7000 (phone)
                     Industries Inc.,                           Johnson;                214-824-8100 (fax)
                     et al.                                     Abel Lopez;
                                                                Jose Medina;
                                                                Refugio Rodriguez;
                                                                Marvin C.
                                                                Stange and Jack
                                                                Wininger
7   04C0108-202      Homer Batchelor,          202nd            Homer                    David D. Parron
                     et al. v. Air Liquide     District         Batchelor; Johnny        d-parron@sbcglobal.net
                     America L.P.,             Court of         W. Blair;                The Parron Firm
                     Individually and as       Bowie            Delbert Blundell;        404 E. First Street
                     successor in interest     County, TX       Raymond H.               Arlington, TX 76010
                     and by merger                              Butterfield; Richard   817-459-4459 (phone)
                     to Big Three                               F. Capson;               817-459-0067 (fax)
                     Industries Inc.,                           Chester Harrington
                     et al.                                     and John T.
                                                                Hillis
8   2003-5568        Luis Bellman, et al.      In the 210th     Luis Bellman;            Bruce W. Steckler
                     v. Air Liquide            Judicial         Gilbert A. Avila;        Christopher G. Brady
                     America L.P.,             District         Pedro Flores;            Silber Pearlman, L.L.P.
                     Individually and as       Court of El      Antonio Gomez;           2711 N. Haskell Avenue
                     successor in interest     Paso             Manuel G. Gonzales;      Cityplace 5th Floor L.B. 32
                     and by merger             County, TX       Efren                    Dallas, TX 75204
                     to Big Three Industries                    Martinez; Ignacio        214-871-7000 (phone)
                     Inc., et al.                               Munoz; Michael           214-824-8100 (fax)
                                                                W. Partington;
                                                                Richard G.
                                                                Rey; Raul Velarde
                                                                and Luis
                                                                Velasquez
9   B-116623         Jerry M. Box v.           In the 161st     Jerry M. Box             Lance P. Bradley
                     Clemco Industries,        Judicial                                  lbradley@mc-law.net
                     et al.                    District                                  McPherson, Monk, Hughes,
                                               Court of                                  Bradley, Wimberley  Steele,
                                               Ector                                     L.L.P.
                                               County, TX                                3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
10  031160606D       Esmeregildo Castillo      In the 377th     Esmeregildo              Russell C. Brown
                     v. Aearo Compa-           Judicial         Castillo                 rb@wellbornhouston.com
 *Page 516

                     ny, f/k/a Cabot           District                                  Wellborn, Houston, Adkison,
                     Safety Corporation        Court of                                  Mann, Sadler  Hill
                     et al.                    Victoria                                  P.O. Box 1109
                                               County, TX                                Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
11   04C0112-005     Henry Etta Childs,        5th District     Henry Etta               David D. Parron
                     et al. v. Air Liquide     Court of         Childs; Darrell          d-parron@sbcglobal.net
                     America L.P., Indi-       Bowie            Bowie B. Dillard;        The Parron Firm
                     vidually and as           County, TX       Jonathan C. Gil-         404 E. First Street
                     successor in inter-                        bert; Guadalupe          Arlington, TX 76010
                     est and by merger                          C. Serna and             817-459-4459 (phone)
                     to Big Three Indus-                        William T. Terral        817-459-0067 (fax)
                     tries Inc., et al.
12  03-CV-1864       Delvieta Cotton, et       In the 405th     Delvieta Cotton;         Bruce W. Steckler
                     al. v. Air Liquide        Judicial         Edgar L.                 Christopher G. Brady
                     America L.P., Indi-       District         Brooks; Early            Silber Pearlman, L.L.P.
                     vidually and as           Court of         Carpenter; Juan          2711 N. Haskell Avenue
                     successor in inter-       Galveston        C. Cossio Pedro          Cityplace 5th Floor L.B. 32
                     est and by merger         County, TX       Cuello; Nicholas         Dallas, TX 75204
                     to Big Three Indus-                        Dillingham; Mi-          214-871-7000 (phone)
                     tries Inc., et al.                         chael Dunn;              214-824-8100 (fax)
                                                                Larry W. Gam-
                                                                ble; Lawyer
                                                                Harrison; Ray-
                                                                naldo Montema-
                                                                yor and Clarence
                                                                L. Wood
13  GN30-4853        John Cunningham,          353rd            John Cunning-            Bruce W. Steckler
                     et al. v. Air Liquide     District         ham; Alton Car-          Christopher G. Brady
                     America L.P., Indi-       Court of         ter; Samuel Cha-         Silber Pearlman, L.L.P.
                     vidually and as           Travis           vez; Hosea               2711 N. Haskell Avenue
                     successor in inter-       County, TX       Christopher;             Cityplace 5th Floor L.B. 32
                     est and by merger                          Lewis Collins;           Dallas, TX 75204
                     to Big Three Indus-                        Arthur Davis;            214-871-7000 (phone)
                     tries Inc., et al.                         Robert Ekenrod;          214-824-8100 (fax)
                                                                and Jerry Foster
14  04-C-0121102     Carol Gene Dab-           102nd            Carol Gene Dab-          David D. Parron
                     ney, et al. v. Air        District         ney; Benjamin D.         d-parron@sbcglobal.net
                     Liquide America           Court of         Fields, Sr.; Hillis      The Parron Firm
                     L.P., Individually        Bowie            Holden; Lenard           404 E. First Street
                     and as successor in       County, TX       Hughey; Elmer            Arlington, TX 76010
                     interest and by                            Jamison; Ronnie          817-459-4459 (phone)
                     merger to Big                              Lee Johnson and          817-459-0067 (fax)
                     Three Industries                           Billy Richardson
                     Inc., et al.
15  GN304859         Stephen Darnell, et       250th            Stephen Darnell,         Bruce W. Steckler
                     al. v. Air Liquide        District         Sr.; Alfred              Christopher G. Brady
                     America L.P., Indi-       Court of         Brooks; Law-             Silber Pearlman, L.L.P.
                     vidually and as           Travis           rence Dirden;            2711 N. Haskell Avenue
                     successor in inter-       County, TX       Mose s Fontenot,         Cityplace 5th Floor L.B. 32
                     est and by merger                          Jr.; Thomas L.           Dallas, TX 75204
                     to Big Three Indus-                        Jones; Cecil             214-871-7000 (phone)
                     tries Inc., et al.                         Roberts; Charles         214-824-8100 (fax)
                                                                Sinnette; Donald
                                                                Thompson and
                                                                Herbert Turner
16  031160591A       Gordan L. DeLoach         In the 24th      Gordon L. De-            Russell C. Brown
                     and Mary DeLoach          Judicial         Loach and Mary           rb@wellbornhouston.com
                     v. Aearo Company          District         DeLoach                  Wellborn, Houston, Adkison,
                     f/k/a Cabot Safety        Court of                                  Mann, Sadler  Hill
                     Corporation, et al.       Victoria                                  P.O. Box 1109
                                               County, TX                                Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
17  03-12810         Roy Escareno, et          In the 298th     Roy Escareno;            Joseph F. Bruegger
                     al. v. Air Liquide        Judicial         Scottie Wor-             P. Michael McCullough, Jr.
                     America Corpora-          District         thington; Charles        Bruegger  McCullough, P.C.
 *Page 517

                     tion, et al.              Court of         D. Cupp; Em-             9400 North Central Expressway,
                                               Dallas           mitt Davis; Ran-         Suite 1305, LB 171
                                               County, TX       ford D. Denoon;          Dallas, TX 75231
                                                                Jose Gaytan Mu-          214-365-9000 (phone)
                                                                noz; Israel Na-          241-365-9003 (fax)
                                                                varro; Mario Al-
                                                                berto Rodriquez;
                                                                James Ross;
                                                                James W. Shella-
                                                                barger and Ray
                                                                J. Williams
18  27126            Warren Foley, Jr.,        239th            Warren Foley,            Bruce W. Steckler
                     et al. v. Air Liquide     District         Jr.; Paul Chiz-          Christopher G. Brady
                     America L.P., Indi-       Court of         er; Charles Cor-         Silber Pearlman, L.L.P.
                     vidually and as           Brazoria         sentino; Keith           2711 N. Haskell Avenue
                     successor in inter-       County, TX       Herzogenrath;            Cityplace 5th Floor L.B. 32
                     est and by merger                          Mallory James;           Dallas, TX 75204
                     to Big Three Indus-                        Wilford James;           214-871-7000 (phone)
                     tries Inc., et al.                         Thomas Scott;            214-824-8100 (fax)
                                                                Hillard Town-
                                                                send, Sr. and
                                                                Fred Wielder
19  27080            Chester Gilliam, et       149th            Chester Gilliam;         Bruce W. Steckler
                     al. v. Air Liquide        District         Leo Brock; Lar-          Christopher G. Brady
                     America L.P., Indi-       Court of         ry Cunningham;           Silber Pearlman, L.L.P.
                     vidually and as           Brazoria         Robert Curtis;           2711 N. Haskell Avenue
                     successor in inter-       County, TX       Phillip Diaz;            Cityplace 5th Floor L.B. 32
                     est and by merger                          Raymond Estes;           Dallas, TX 75204
                     to Big Three Indus-                        Joe Gelleland;           214-871-7000 (phone)
                     tries Inc., et al.                         Ellis Greener;           214-824-8100 (fax)
                                                                Carl Smith and
                                                                Rober Schuck
20  2003-5567        Refugio Gutierrez,        In the 168th     Refugio Gutier-          Bruce W. Steckler
                     et al. v. Air Liquide     Judicial         rez; Raul Ar-            Christopher G. Brady
                     America L.P., Indi-       District         chuleta; Dennis          Silber Pearlman, L.L.P.
                     vidually and as           Court of El      Bell; Carlos Cor-        2711 N. Haskell Avenue
                     successor in inter-       Paso             ral; Eleno Diaz;         Cityplace 5th Floor L.B. 32
                     est and by merger         County, TX       Lorenzo G. Enri-         Dallas, TX 75204
                     to Big Three Indus-                        quez; Pablo R.           214-871-7000 (phone)
                     tries Inc., et al.                         Garcia; Enrique          214-824-8100 (fax)
                                                                Jacquez; Antonio
                                                                Martinez; Rober-
                                                                to Nanez and
                                                                Eduardo T. Ra-
                                                                mirez
21  CC-03-15544-C    Thomas P. Hale,           County           Thomas P. Hale,          Bruce W. Steckler
                     Jr., et al. v. Air        Court # 3        Jr.; Gabriel F.          Christopher G. Brady
                     Liquide America           of Dallas,       Gonzales; Ricky          Silber Pearlman, L.L.P.
                     L.P., Individually        TX               Hennigan; Cleo-          2711 N. Haskell Avenue
                     and as successor in                        nard Jones; Lino         Cityplace 5th Floor L.B. 32
                     interest and by                            Lopez; John P.           Dallas, TX 75204
                     merger to Big                              McDaniel; John-          214-871-7000 (phone)
                     Three Industries                           ny Robinson and          214-824-8100 (fax)
                     Inc., et al.                               Jose I. Morales
22  B-172176         Lewis Thomas              In the 60th      Lewis Thomas             Barry L. Bobbitt
                     Hammock, Sr., and         Judicial         Hammock, Sr.,            Bobbitt Law Firm, P.C.
                     Ruby Hammock v.           District         and Ruby Ham-            6060 N. Central Expwy,
                     Aearo Company             Court of         mock                     Suite 320
                     f/k/a Cabot Safety        Jefferson                                 Dallas, TX 75206
                     Corporation, et al.       County, TX                                241-361-4242 (phone)
                                                                                         241-361-4248 (fax)
23  C-116624         Melvin Jones v.           In the 244th     Melvin Jones             Lance P. Bradley
                     Oglebay Norton In-        Judicial                                  lbradley@mc-law.net
                     ustrial Sands, Inc.,      District                                  McPherson, Monk, Hughes,
                     et al.                    Court of                                  Bradley, Wimberley  Steele,
                                               Ector                                     L.L.P.
                                               County, TX                                3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
 *Page 518

                                                                                           409-724-6644 (phone)
                                                                                           409-724-7585 (fax)
                                                                                           Robert E. White
                                                                                           Bobwhitel@cableone.net
                                                                                           Childs, Bishop  White
                                                                                           310 N. Lincoln
                                                                                           Odessa, TX 79761
                                                                                           915-337-5421 (phone)
24  GN304856         Richard Nichols, et       126th            Richard Nichols;         Bruce W. Steckler
                     al. v. Air Liquide        District         Oscar C. Cienfuegos;     Christopher G. Brady
                     America L.P., Indi        Court of         Floyd                    Silber Pearlman, L.L.P.
                     vidually and as           Travis           Green; Bobby             2711 N. Haskell Avenue
                     successor in interest     County, TX       Gwin; Billy Husemann;    Cityplace 5th Floor L.B. 32
                     and by merger                              Donald                   Dallas, TX 75204
                     to Big Three Industries                    R. Eubanks;              214-871-7000 (phone)
                     Inc., et al.                               Thomas E. Jackson;       214-824-8100 (fax)
                                                                Benjamin P.
                                                                Jimenez; Richard
                                                                L. Johnson; Burrel
                                                                Jones, Jr.;
                                                                Edgar Lentz and
                                                                Roel Vela
25  2004-03-1307-A   Miguel Noyola v.          107th            Miguel Noyola           Lance P. Bradley
                     American Optical          Judicial                                 lbradley@mc-law.net
                     Corporation, et al.       District                                  McPherson, Monk, Hughes,
                                               Court of                                  Bradley, Wimberley  Steele,
                                               Cameron                                   L.L.P.
                                               County, TX                                3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
                                                                                         Dana Allison
                                                                                         The Allison Law Firm
                                                                                         855 East Harrison
                                                                                         Brownsville, TX
                                                                                         78520 956-541-8338 (phone)
                                                                                         956-541-2535 (fax)
26  0307673000E      Augustine Ortiz, et       In the 148th     Augustine Ortiz;         Bruce W. Steckler
                     al. v. Air Liquide        Judicial         Eliseo Alvarez;          Christopher G. Brady
                     America L.P., Indi-       District         Trinidad Estrada;        Silber Pearlman, L.L.P.
                     vidually and as           Court of         Frank Garcia;            2711 N. Haskell Avenue
                     successor in interest     Nueces           Juan Hinojosa;           Cityplace 5th Floor L.B. 32
                     and by merger             County, TX       Israel Leiba;            Dallas, TX 75204
                     to Big Three Industries                    Fred Alberto             214-871-7000 (phone)
                     Inc., et al.                               Reyna; Jesus Rosas       214-824-8100 (fax)
                                                                and Jose
                                                                Soto
27  GN30-4855        Franklin L. Petry,        In the 97th      Franklin L. Petry;       Bruce W. Steckler
                     et al. v. Air Liquide     Judicial         Emilio R.                Christopher G. Brady
                     America L.P., Indi-       District         Alaniz; Bearl D.         Silber Pearlman, L.L.P.
                     vidually and as           Court of         Brown; Joseph            2711 N. Haskell Avenue
                     successor in interest     Travis           T. Harris, Jr.;          Cityplace 5th Floor L.B. 32
                     and by merger             County, TX       Henry Horton;            Dallas, TX 75204
                     to Big Three Industries                    Vidal Molina;            214-871-7000 (phone)
                     Inc., et al.                               Grady L. Sizemore;       214-824-8100 (fax)
                                                                Verie J.
                                                                Thraikill and
                                                                Emilio Zamora,
                                                                III
28  27081            Robert Shaw, et al.       149th            Robert M. Shaw;          Bruce W. Steckler
                     v. Air Liquide            District         Jesus Z. Adame;          Christopher G. Brady
                     America L.P., Indi-       Court of         Jose C. Baladez;         Silber Pearlman, L.L.P.
                     vidually and as           Brazoria         Frank W.                 2711 N. Haskell Avenue
                     successor in interest     County, TX       Black; Clarence          Cityplace 5th Floor L.B. 32
                     and by merger                              W. Brown, Jr.;           Dallas, TX 75204
                     to Big Three Industries                    Jerry W. Dunnahow;       214-871-7000 (phone)
                     Inc., et al.                               Zaragosa F.         214-824-8100 (fax)
 *Page 519

                                                                Garcia; Franklin
                                                                K. Kucera; Louis
                                                                Lara; Joe A.
                                                                Mack; Raymond
                                                                Olivas; Luis C.
                                                                Ramos; Louis
                                                                Robinson and
                                                                Larry Ray
                                                                Woodard, Sr.
29  D-172,453        William Standish,         In the 136th     William Standish;        Jason L. Cansler
                     et al. v. Pulmosan        Judicial         Tommy Baker;             Jason@bcoonlaw.com
                     Safety Equipment          District         Qulice Benoit;           Brent Coon  Associates
                     Corporation, et al.       Court of         Anthony Dumas;           3550 Fannin Street
                                               Jefferson        Louis Guerrero;          Beaumont, TX 77701
                                               County, TX       Edgar Hall; William      409-835-2666 (phone)
                                                                Mitchell;                409-833-4483 (fax)
                                                                Johnny Phelps;
                                                                Felix Wiley and
                                                                James G.
                                                                Williams
30  E172020          John C. Troquille v.      In the           John C. Troquille        Lance P. Bradley
                     American Optical          172nd                                     lbradley@mc-law.net
                     Corporation, et al.       Judicial                                  McPherson, Monk, Hughes,
                                               District                                  Bradley, Wimberley  Steele,
                                               Court of                                  L.L.P.
                                               Jefferson                                 3120 Central Mall Dr.
                                               County, TX                                Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
31  GN30-4854        James C. Wilkinson,       53rd             James C. Wilkinson;      Bruce W. Steckler
                     et al. v. Air             District         James B.                 Christopher G. Brady
                     Liquide America           Court of         Byrd; Jesse J.           Silber Pearlman, L.L.P.
                     L.P., Individually        Travis           Clay; Joe Deases;        2711 N. Haskell Avenue
                     and as successor in       County, TX       Tomas Garcia;            Cityplace 5th Floor L.B. 32
                     interest and by                            Maurice Hatter;          Dallas, TX 75204
                     merger to Big                              Garland                  214-871-7000 (phone)
                     Three Industries                           Menifee, Jr.;            214-824-8100 (fax)
                     Inc., et al.                               Manuel Paz and
                                                                Vivian Pizana
32  03-12973         Illya S. Wingfield,       In the 298th     Illya Shun Wingfield;    Joseph F. Bruegger
                     et al. v. Air Liquide     Judicial         Roderick                 P. Michael McCullough, Jr.
                     America Corporation,      District         Adams Claudette          Bruegger  McCullough, P.C.
                     et al.                    Court of         Arps; James              9400 North Central Expressway,
                                               Dallas           Bell; Odell Garner;      Suite 1305, LB 171
                                               County, TX       Tommy Lee                Dallas, TX 75231
                                                                Harris; Antonio          214-365-9000 (phone)
                                                                L. Johnson, Sr.;         241-365-9003 (fax)
                                                                Jerry White and
                                                                Bobby Williamson
33  22080            Lawrence Lee              In the 25th      Lawrence Lee             Russell C. Brown
                     Wright v. Aearo           Judicial         Wright                   rb@wellbornhouston.com
                     Company f/k/a Cabot       District                                 Wellborn, Houston, Adkison,
                     Safety Corporation,       Court of                                  Mann, Sadler  Hill
                     et al.                    Gonzales                                  P.O. Box 1109
                                               County, TX                                Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
34  2:04CV145-P-B    David Young v. Air        In the 58th      David Young;             Bruce W. Steckler
                     Liquide America           Judicial         Marvin Benjamin;        Christopher G. Brady
                     L.P., Individually        District         Howard                   Silber Pearlman, L.L.P.
                     and as successor in       Court of         Brown; Lewis             2711 N. Haskell Avenue
                     interest and by           Jefferson        Davis; J.W.              Cityplace 5th Floor L.B. 32
                     merger to Big             County, TX       Freeman; Sears           Dallas, TX 75204
                     Three Industries                           Griffin; Clyde           214-871-7000 (phone)
                     Inc., et al.                               Sims and Abra            214-824-8100 (fax)
                                                                L. Young
 *Page 520

35  04-16606-A       John W. Smith, Sr.        In the 7th       John W. Smith,           Jason A. Gibson
                     v. Minnesota Mining       Judicial         Sr.                      jgibson@smith-gibson.com
                      Manufacturing           District                                    Russell Endsley
                     Company, et al.           Court of                                    rendsley@smith-gibson.com
                                               Smith                                     Dennis C. Postiglione
                                               County, TX                                Smith Gibson
                                                                                           909 Fannin, Suite 3850
                                                                                           Houston, TX 77010
                                                                                           713-359-2727 (phone)
                                                                                           713-659-2813 (fax)
36  cv44616          Clint Parker v.           District         Clint Parker             Jason A. Gibson
                     Minnesota Mining          Court of                                  jgibson@smith-gibson.com
                      Manufacturing           Midland                                   Russell Endsley
                     Company, et al.           County, TX                                rendsley@smith-gibson.com
                                                                                         Dennis C. Postiglione
                                                                                         Smith Gibson
                                                                                         909 Fannin, Suite 3850
                                                                                         Houston, TX 77010
                                                                                         713-359-2727 (phone)
                                                                                         713-659-2813 (fax)
37 2003-04-2033-C    Onesimo Villarreal        In the 197th     Onesimo                  Lance P. Bradley
                     V. American Optical       Judicial         Villarreal               lbradley@mc-law.net
                     Corp., et al.             District                                  McPherson, Monk, Hughes,
                                               Court of                                  Bradley, Wimberley  Steele,
                                               Cameron                                   L.L.P. 3120
                                               County, TX                                Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
38  236-205061-04    Bobby Joe Henry v.        In the           Bobby Joe                Jamshyd M. Zadeh
                     American Optical          153rd            Henry                    Douglas K. Williams
                     Corp., et al.             Judicial                                  Law Office Of Jim Zadeh, P.C.
                                               District                                    115 West 2nd Street, Suite 201
                                               Court of                                    Fort Worth, TX 76102
                                               Tarrant                                     817-335-5100 (phone)
                                               County, TX                                  817-335-3974 (fax)
39  04CV0366         Joseph Chuculate,         In the 56th      Joseph Chuculate,        Jamshyd M. Zadeh
                     Jr. v. American Optical   Judicial         Jr.                      Douglas K. Williams
                     Corp., et al.             District                                    Law Office Of Jim Zadeh, P.C.
                                               Court of                                    115 West 2nd Street, Suite 201
                                               Galveston                                 Fort Worth, TX 76102
                                               County, TX                                  817-335-5100 (phone)
                                                                                           817-335-3974 (fax)
40  04-0359          Franklin D. Johnson       In the 71st      Franklin D.              Jamshyd M. Zadeh
                     v. American               Judicial         Johnson                  Douglas K. Williams
                     Optical Corp., et al.     District                                  Law Office Of Jim Zadeh, P.C.
                                               Court of                                  115 West 2nd Street, Suite 201
                                               Harrison                                  Fort Worth, TX 76102
                                               County, TX                                817-335-5100 (phone)
                                                                                         817-335-3974 (fax)
41  2003-04-2034-E   Enrique Rodriguez         In the 357th     Enrique                  Lance P. Bradley
                     v. American Optical       Judicial         Rodriguez                lbradley@mc-law.net
                     Corp., et al.             District                                  McPherson, Monk, Hughes,
                                               Court of                                  Bradley, Wimberley  Steele,
                                               Cameron                                   L.L.P.
                                               County, TX                                3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
                                                                                         Dana Allison
                                                                                         The Allison Law Firm
                                                                                         855 East Harrison
                                                                                         Brownsville, TX 78520
                                                                                         956-541-8338 (phone)
                                                                                         956-541-2535 (fax)
 *Page 521

42  2003-04-002032-A Francisco Sauceda         In the 107th     Francisco                Lance P. Bradley
                     v. American Optical       Judicial         Sauceda                  lbradley@mc-law.net
                     Corp., et al.             District                                  McPherson, Monk, Hughes,
                                               Court of                                  Bradley, Wimberley  Steele,
                                               Cameron                                   L.L.P.
                                               County, TX                                3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
43  2003-05-2561-D   Humberto Garcia           In the           Humberto Garcia        Lance P. Bradley
                     v. American Optical       103rd                                   Ibradley@mc-law.net
                     Corp., et al.             Judicial                                McPherson, Monk, Hughes,
                                               District                                Bradley, Wimberley  Steele,
                                               Court of                                L.L.P.
                                               Cameron                                 3120 Central Mall Dr.
                                               County, TX                              Port Arthur, TX 77642
                                                                                       409-724-6644 (phone)
                                                                                       409-724-7585 (fax)
                                                                                       Dana Allison
                                                                                       The Allison Law Firm
                                                                                       855 East Harrison
                                                                                       Brownsville, TX 78520
                                                                                       956-541-8338 (phone)
                                                                                       956-541-2535 (fax)
44  04cv0583         James Rush, Jr. v.        122nd            James Rush, Jr.        Heard, Robins, Cloud, Lubel 
                     3M Company, et al.        District                                Greenwood, LLP
                                               Court of                                500 Dallas, Suite 3100
                                               Galveston                               Houston, TX 77002
                                               County                                    713-650-1200 (phone)
                                                                                         713-650-1400 (fax)
45  040086C          J.C. Ard v. American      163rd            J.C. Ard               McPherson, Monk, Hughes,
                     Optical Corp.,            District                                  Bradley, Wimberley  Steele,
                     et al.                    Court of                                  L.L.P.
                                               Orange                                    3120 Central Mall Dr.
                                               County, TX                                Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
46  C116464          Ranulfo Lujan v.          244th            Ranulfo Lujan          McPherson, Monk, Hughes,
                     Lone Star Industries,     District                                Bradley, Wimberley  Steele,
                     et al.                    Court of                                L.L.P.
                                               Ector                                   3120 Central Mall Dr.
                                               County, TX                                Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
47  03CV133112       Marion Earls and          268th            Marion Earls           Russell C. Brown
                     Paula Earls v.            District         and Paula Earls        rb@wellbomhous ton.com
                     Clark Sand Co.,           Court of                                  Wellborn, Houston, Adkison,
                     Inc., et al               Fort Bend                                 Mann, Sadler  Hill
                                               County,                                   P.O. Box 1109
                                                                                         Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
48  200414281        Martha Leija Moreno       164th            Martha Leija             Jason A. Gibson
                     Individually             District         Moreno; Ezequiel       Smith Gibson
                     on Behalf of the Estate   Court of         Gallegos               909 Fannin, Suite 3850
                     v. Minnesota              Harris           Moreno Sr.; Ezequiel   Houston, TX 77010
                     Mining and Manufacturing  County, TX       Gallegos               713-359-2727 (phone)
                     Company                                    Moreno Jr.; Gloria     713-659-2813 (fax)
                                                                Moreno
49  20031114480      Alvin McDow and           135th            Alvin McDow            Russell C. Brown
                     Kathryn McDow v.          District         and Kathryn            rb@wellbornhouston.com
                     3M Company, et al.        Court of         McDow                  Wellborn, Houston, Adkison,
                                               Calhoun                                 Mann, Sadler  Hill
                                               County, TX                                P.O. Box 1109
                                                                                         Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
 *Page 522

50  20031114481      Garland H. Shaw v.        267th            Garland H. Shaw          Russell C. Brown
                     3M Company, et al.        District                                  rb@wellbornhouston.com
                                               Court of                                  Wellborn, Houston, Adkison,
                                               Calhoun                                   Mann, Sadler  Hill
                                               County, TX                                P.O. Box 1109
                                                                                         Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7227 (fax)
51  200363748        Charley Mosley, Jr.       334th            Charley Mosley,          McPherson, Monk, Hughes,
                     v. Air Liquide            District         Jr.                      Bradley, Wimberley  Steele,
                     American Corp.,           Court of                                  L.L.P.
                     et al.                    Harris                                    3120 Central Mall Dr.
                                               County, TX                                Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
52  031119C          Carl Williams v.          260th            Carl Williams            Smith Gibson
                     3M Company, et al.        District                                  909 Fannin, Suite 3850
                                               Court of                                  Houston, TX 77010
                                               Orange                                    713-359-2727 (phone)
                                               County, TX                                713-659-2813 (fax)
53  02-11729         Marshall Shedd, et        68th             Marshall Shedd;          Joseph F. Bruegger
                     al. v. Air Liquide        District         Eddie Ree Gholston;      P. Michael McCullough, Jr.
                     America Corporation,      Court of         Marvin McDonald;         Bruegger  McCullough, P.C.
                     et al.                    Dallas           Mario A.                 9400 North Central Expressway,
                                               County, TX       Rosales and William      Suite 1305, LB 171
                                                                K. Taylor                Dallas, TX 75231
                                                                                         214-365-9000 (phone)
                                                                                         241-365-9003 (fax)
54  D-116,653        Jesse Maldonado v.        358th            Jesse Maldonado          Lance P. Bradley
                     American Optical          District                                  Justin G. Sanderson
                     Corporation, et al.       Court of                                  McPherson, Monk, Hughes,
                                               Ector                                     Bradley, Wimberley  Steele,
                                               County, TX                                L.L.P.
                                                                                         3120 Central Mall Drive
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
                                                                                         Robert E. White
                                                                                         Childs, Bishop  White
                                                                                         310 N. Lincoln
                                                                                         Odessa, TX 79761
                                                                                         915-337-5421 (phone)
55  D-116,453        Ciro Calanche v.          358th            Ciro Calanche            Lance P. Bradley
                     Oglebay Norton            District                                  McPherson, Monk, Hughes,
                     Industrial Sands, Inc.    Court of                                  Bradley, Wimberley  Steele,
                     f/n/a Texas Mining        Ector                                     L.L.P.
                     Company, et al.           County, TX                                3120 Central Mall Drive
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
                                                                                         Robert E. White
                                                                                         Childs, Bishop  White
                                                                                         310 N. Lincoln
                                                                                         Odessa, TX 79761
                                                                                         915-337-5421 (phone)
56  03-06221-00-0-C  Arnoldo Garza v.          94th             Arnoldo Garza            Lance P. Bradley
                     Pulmosan Safety           District                                  McPherson, Monk, Hughes,
                     Equipment Corporation,    Court of                                  Bradley, Wimberley  Steele,
                     et al.                    Nueces                                    L.L.P.
                                               County, TX                                3120 Central Mall Drive
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
 *Page 523

                                                                                         Abraham Moss
                                                                                         5350 S. Staples
                                                                                         Corpus Christi, TX 78411
57  D031092-C        Robert Phelps v.          260th            Robert Phelps            Lance P. Bradley
                     American Optical          District                                  McPherson, Monk, Hughes,
                     Corporation, et al.       Court of                                  Bradley, Wimberley  Steele,
                                               Orange                                    L.L.P.
                                               County, TX                                3120 Central Mall Drive
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
58  38,952-S         Donald F. Drenner         329th            Donald F. Drenner;       Russell C. Brown
                     and Geneva Y.             District         Geneva Y.                Wellborn, Houston, Adkison,
                     Drenner                   Court of         Drenner                  Mann, Sadler  Hill, L.L.P.
                                               Wharton                                   P.O. Box 1109
                                               County, TX                                Henderson, TX 75653-1109
                                                                                         903-657-8544 (phone)
                                                                                         903-657-7727 (fax)
59  0305184E         Eli Aguilar, et al.       148th            Eli Aguilar;             Geoff J. Henley
                     v. American Optical       District         Juan A. Alcala;          Henley  Henley P.C.
                     Corporation,              Court of         Cesar Arriola;           2205 North Henderson Ave.
                     et al.                    Nueces           Jerry Alvarez;           Dallas, TX 75206
                                               County, TX       Javier Arellano;         214-821-0222 (phone)
                                                                Jose R. Barrera;         214-821-0124 (fax)
                                                                Pete Barrientez;
                                                                Rafael Blanco;
                                                                Michael Blankenship;
                                                                Atansio
                                                                Salinas Cantu;
                                                                Horacio Cantu;
                                                                Fabian Carrion;
                                                                Moises Caudillo;
                                                                Jesus Cervantes;
                                                                Isidor Chavez;
                                                                Fernando Contreras;
                                                                Gonzalo
                                                                Cortez; Ricardo
                                                                Cruz; Humberto
                                                                Cuellar; Antonio
                                                                Delgado; Mike
                                                                Dudley; Rigoberto
                                                                Elizondo;
                                                                Oscar Encinia;
                                                                Manuel Escobedo;
                                                                Ulises Espericoeta;
                                                                Rey
                                                                Fabela; Guadalupe
                                                                Tovar
                                                                Flores; Antonio
                                                                Garcia; Daniel
                                                                Garcia; Rene
                                                                Garcia; Ricardo
                                                                Garcia; Freddie
                                                                L. Garza; Jose
                                                                Noel Garza Jr.;
                                                                Jose Noel Garza
                                                                Sr.; Luis Garza;
                                                                Rene Garza;
                                                                Victor A. Garza;
                                                                Guillermo Gomez;
                                                                Domingo
                                                                Gonzales; Ernesto
                                                                Gonzalez
                                                                Joel Gonzalez;
                                                                Jorge Gonzalez;
                                                                Marcos I. Gonzalez;
                                                                Robin Joseph
                                                                Griffins;
                                                                Erik Guettler;
                                                                Michael Guzman;
                                                                Alejandro Hernandez;
 *Page 524

                                                                Armando
                                                                Hernandez;
                                                                Efrain Hernandez;
                                                                George
                                                                Luis Hernandez;
                                                                Harvey Hernandez;
                                                                Jorge Hernandez;
                                                                Juan
                                                                Hernandez; Roman
                                                                Hernandez;
                                                                Rudy F. Hernandez;
                                                                Walter
                                                                Hernandez;
                                                                John Hinojosa;
                                                                Raul Hinojosa;
                                                                Ramiro Huerta;
                                                                David Hurtado;
                                                                Mario Hurtado;
                                                                Ramon Hurtado;
                                                                Guillermo Inzunza;
                                                                Elmer
                                                                Johns; Joel Jordon;
                                                                Ruben Juarez;
                                                                Thomas
                                                                Klepac; Freeman
                                                                Huachuca
                                                                Lamar; Johnny
                                                                Laureles; Saul
                                                                Leal; Albert Lopez;
                                                                Fernando
                                                                Lopez; Mario
                                                                Lopez; Raymond
                                                                Lopez; Rene
                                                                Marquez, Jr.;
                                                                Estanislado Martinez;
                                                                Ryan
                                                                Martinez; Brittany
                                                                Mayes;
                                                                Sidney McCarty;
                                                                Arnell Mendoza;
                                                                Gustavo Miranda;
                                                                Anthony
                                                                Mitchell; Victor
                                                                Morales; Roland
                                                                Narvaez; Ismael
                                                                Jesus Nunez;
                                                                Rene Olivarez;
                                                                Jose Javiar Paiz;
                                                                Kelly Patterson;
                                                                Juan J. Pena;
                                                                Roland Pena;
                                                                Alejandro Perez;
                                                                Jamie Perez;
                                                                Jose G. Perez;
                                                                Guy Plata; Omar
                                                                Ponce; Ricardo
                                                                Ponce; Andy
                                                                Ramirez; Jose
                                                                Cruz Ramos;
                                                                John Resendez;
                                                                Luis Riojas; Epitacio
                                                                Rios; Felix
                                                                Eric Rios; Jose
                                                                Luis Rios; Ricardo
                                                                Rios; Rodrigo
                                                                Rios; Victor
                                                                Rios; Reynol
                                                                R. Rois
60  04-03613-H       Jimmy Wayne Atkins,       347th            Jimmy Wayne              Bruce W. Steckler
                     et al. v. Air             District         Atkins; Salvador         Christopher G. Brady
                     Liquide America,          Court of         Pena Beltran;            Silber Pearlman, L.L.P.
                     LP, et al.                Court of         Charles Celestine;       2711 N. Haskell Avenue
 *Page 525

                                               Nueces           Troy T.                  Cityplace 5th Floor L.B. 32
                                               County, TX       Davis; Emerico           Dallas, TX 75204
                                                                Garcia; Teodirlo         214-871-7000 (phone)
                                                                Salvador Gonzales;       214-824-8100 (fax)
                                                                William
                                                                Alvin
                                                                Hendrickson
61  CN402088         Jimmy Wayne               200th            Jimmy Wayne              Bruce W. Steckler
                     Church, et al. v. Air     District         Church; Bobby            Christopher G. Brady
                     Liquide America           Court of         G. Collins; Frank        Silber Pearlman, L.L.P.
                     LP, et al                 Travis           J. Havel; Fred           2711 N. Haskell Avenue
                                               County, TX       Hubert; Earnest          Cityplace 5th Floor L.B. 32
                                                                Holloway; Elmo           Dallas, TX 75204
                                                                Y. Lawson; Lawson;       214-871-7000 (phone)
                                                                Alfredo Maldonado;       214-824-8100 (fax)
                                                                L.C.
                                                                Page; Gilberto
                                                                Paz; Ronald Lee
                                                                Roy
62  CN402087         Tommy Joe Daniels,        126th            Tommy Joe Daniels;       Bruce W. Steckler
                     et al. v. Air             District         Robert                   Christopher G. Brady Silber
                     Liquide America           Court of         Diaz; Albert E.          Pearlman, L.L.P.
                     L.P., et al.              Travis           Duffield; Cloyd          2711 N. Haskell Avenue
                                               County, TX       Harrison, Jr.;           Cityplace 5th Floor L.B. 32
                                                                Kerry Roy; Rito          Dallas, TX 75204
                                                                G. Sanchez, Jr.;         214-871-7000 (phone)
                                                                Arthur J.                214-824-8100 (fax)
                                                                Thompson; Sergio
                                                                Verduzco;
                                                                Edwin Wotipka;
                                                                Helen Watts
63  0402140000H      Paul Gawlik, et al.       347th            Paul Gawlik;             David Parron
                     v. Air Liquide            District         Adan G. Adame;           The Parron Firm
                     America Corporation       Court of         Robert H. Arispe;        404 E. First St.
                     LP, et al.                Nueces           Mercedes                 Arlington, TX 76010
                                               County, TX       Castillo, Jr.; Hector    817-459-4459 (phone)
                                                                A. Chapa;                817-459-0067 (fax)
                                                                Noe de la Cruz;
                                                                Oscar Garza, Jr.;
                                                                Santiago A. Hinojosa;
                                                                Alfredo
                                                                O. Martinez;
                                                                Roger Dale
                                                                Spencer
64  A0173096         Ronald Hare v.            58th             Ronald Hare              John R. Thomas
                     Minnesota Mining          District                                  Brent Coon  Associates, P.C.
                     and Manufacturing         Court of                                  3550 Fannin St.
                     Co. et al.                Jefferson                                 Beaumont, TX 77701
                                               County, TX                                409-835-2666 (phone)
                                                                                         409-833-4483 (fax)
65  03c0159005       Robert Kennedy et         5th District     Robert Kennedy           Lance P. Bradley
                     ux v. Lone Star           Court of                                  lbradley@mc-law.net
                     Industries et al.         Bowie                                     McPherson, Monk, Hughe s,
                                               County, TX                                Bradley, Wimberley  Steele,
                                                                                         L.L.P.
                                                                                         3120 Central Mall Dr.
                                                                                         Port Arthur, TX 77642
                                                                                         409-724-6644 (phone)
                                                                                         409-724-7585 (fax)
66  200437094        Roy D. King v.            281st            Roy D. King;             Jason A. Gibson
                     Minnesota Mining          District         Ronald Sims              Smith Gibson
                     and Manufacturing         Court of                                  909 Fannin, Suite 3850
                     Company, et al.           Harris                                    Houston, TX 77010
                                               County, TX                                713-359-2727 (phone)
                                                                                         713-659-2813 (fax)
67  04CV0772         Mitchell Lynch v.         405th            Mitchell Lynch           Jason A. Gibson
                     Minnesota Mining          District                                  Smith Gibson
                     and Manufacturing         Court of                                  909 Fannin, Suite 3850
 *Page 526

                     Company, et al.           Galveston                                 Houston, TX 77010
                                               County, TX                                713-359-2727 (phone)
                                                                                         713-659-2813 (fax)
68 29530             Cristobal M. Maldonado,   149th            Cristobal M.             Bruce W. Steckler
                     et al v. Air              District         Maldonado; Guadalupe     Christopher G. Brady
                     Liquide America,          Court of         O. Canchola;             Silber Pearlman, L.L.P.
                     LP, et al.                Brazoria         Kenneth                  2711 N. Haskell Avenue
                                               County, TX       E. Chaplin; Arturo       Cityplace 5th Floor L.B. 32
                                                                Charles;                 Dallas, TX 75204
                                                                James E. Conley;         214-871-7000 (phone)
                                                                Ernesto Gonzales;        214-824-8100 (fax)
                                                                Wilbert
                                                                Lemke
69 0402767000A       Juan Ortiz, Jr. v.        28th             Juan Ortiz Jr.           Jason A. GibsonSmith Gibson
                     Minnesota Mining          District                                  909 Fannin, Suite 3850
                     and Manufacturing         Court of                                  Houston, TX 77010
                     Company, et al.           Nueces                                    713-359-2727 (phone)
                                               County, TX                                713-659-2813 (fax)
70 04CV0745          Frank Charles             56th             Frank Charles            Bruce W. Steckler
                     Planka, et al. v. Air     District         Planka; G.B.             Christopher G. Brady
                     Liquide America,          Court of         Waldrop; Kenneth         Silber Pearlman, L.L.P.
                     L.P., et al.              Galveston        D. Brown;                2711 N. Haskell Avenue
                                               County, TX       Eugene de los            Cityplace 5th Floor L.B. 32
                                                                Santos; Thomas           Dallas, TX 75204
                                                                O'Dell Hall;             214-871-7000 (phone)
                                                                Donald L.                214-824-8100 (fax)
                                                                Hartos
71 0303295000F       Kenneth and Margaret      214th            Kenneth Hale,            Mike Martin
                     Hale v.                   District         Margaret Hale            Maloney, Martin and Mitchell,
                     Minnesota Mining          Court of                                  L.L.P.
                     and Manufacturing,        Nueces                                    3700 Two Houston Center
                     et al.                    County, TX                                909 Fanin St.
                                                                                                  Houston, TX 77010
                                                                                                  713-759-1600 phone
                                                                                                  713-759-6930 fax
                                              Part II
                                              Corresponding                    Defendant Counsel
Defendant                                     Cases                            Information
3M Company                                    1-72                             William Curtis Webb
                                                                               cwebb@brsfirm.com
                                                                               Beck, Redden  Secrest, L.L.P.
                                                                               One Houston Center
                                                                               1221 McKinney Street, Suite 4500
                                                                               Houston, TX 77010
                                                                               713-951-3700 phone
                                                                               713-951-3720 fax
A  L Industrial Services, Inc.               59                               Registered Service Agent:
                                                                               Joe Swindoll
                                                                               11358 East Texas Freeway
                                                                               Houston, TX 77093
A.W. Chesterton Company                       2                                Melissa K._Ferrell
                                                                               mferrell@smsm.com
                                                                               Segal McCambridge Singer  Mahoney, Ltd.
                                                                               100 Congress Avenue Suite 700
                                                                               Austin, Texas 78701
                                                                               512-476-7834 phone
                                                                               512-476-7832 fax
AAA Sand and Service Inc                      59                               Registered Service Agent:
                                                                               Jimmie Lee Rhodes
                                                                               2309 West 34th Street
                                                                               Odessa, TX
ABCO, a subsidiary of PEERLESS                2                                Registered agent:
MANUFACTURING                                                                  2322 E. Doublegate,
                                                                               Albany, Georgia 31707
 *Page 527

Aearo Company                                 1, 3-8, 10-16, 18-22,            Robert Wright
                                              24, 26-28, 31, 33, 34,           rwwright@fpwk.com
                                              58, 60-63, 67, 70                Forman, Perry, Watkins, Krutz  Tardy, PLLC
                                                                               2001 Bryan Street, Suite 1300
                                                                               Dallas, TX 75201-3008
                                                                               214-905-2924 phone
                                                                               214-905-3976 fax
Air  Pump Company                            25, 37, 41, 42, 43               Home Office:
                                                                               1535 N. Central Avenue
                                                                               Brownsville, TX
Air Equipment Repair, Inc.                    25, 37, 41, 42, 43               Registered Service Agent:
                                                                               Pat Rhoades 618 Avenue E
                                                                               San Antonio, TX 78215
Air Liquide America Corporation               1, 3-8, 11-14, 17, 19-21,        Hubert Oxford, III
                                              24, 26-32, 34, 38-40,            hubertoxford@benoxford.com
                                              40, 45, 51, 53, 54, 57,          Benckenstein  Oxford, L.L.P.
                                              59-64, 68, 70-72                 P.O. Box 150
                                                                               3535 Calder Avenue, Suite 300
                                                                               Beaumont, TX 77706
                                                                               409-833-9182 phone
                                                                               409-833-8819 fax
Alamo Iron Works, Inc.                        25, 37, 41, 42, 43               Kent M. Adams
                                                                               kentadams@adamscoffey.com
                                                                               Adams  Coffey
                                                                               P.O. Box 7505
                                                                               Beaumont, TX 77726-7505
                                                                               409-838-6767 phone
                                                                               409-838-6950 fax
Alpha Pro Tech, Inc                           65                               Principle Place of Business:
                                                                               Mask Facilities
                                                                               236 North 2200 West
                                                                               Salt Lake City, UT
                                                                               801-363-2890 phone
                                                                               801-355-2534 fax
AMCOL International d/b/a American            6, 13, 17, 19, 24, 27,           Roger W. Anderson
Colloid Company                               29, 31, 32, 34, 35, 53,          Gillen  Anderson, P.C.
                                              61                               613 Shelley Park Plaza
                                                                               Tyler, TX 75701
                                                                               (903) 581-8600 phone
                                                                               (903) 581-8790 fax
Ameraflex Robber  Gasket Co., Inc.           2                                Brian S. Clary
                                                                               Brian S. Clary  Associates
                                                                               402 Staitti
                                                                               Humble, TX 77338
                                                                               281-548-1100 phone
                                                                               281-548-1126 fax
American Optical Corporation                  1-8, 10-43, 45, 48, 50,          Jerry C. Parker
                                              52-63, 65-72                     JParker@Sammons-Parker.com
                                                                               Sammons  Parker
                                                                               218 North College
                                                                               Tyler, TX 75702
                                                                               903-595-4541 phone
                                                                               903-595-2864 fax
Ameron International                          59                               Principle Place of Business:
                                                                               5301 Hollister Road, Suite 200
                                                                               Houston, Texas 77040
                                                                               713-690-7777 phone
                                                                               713-690-2842 fax
AMF, Inc.                                     56                               Registered Service Agent:
                                                                               C.T. Corporation Systems
                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
Anadarko E  P Company, LP f/k/a              56                               Registered Service Agent:
Union Pacific Resources Company                                                C.T. Corporation Systems
 *Page 528

                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
Anchor Packing Company                        2, 64                            James R. Old, Jr.
                                                                               jrold@germer.com
                                                                               Germer Gertz, LLP
                                                                               550 Fannin, Suite 700
                                                                               P.O. Box 4915 (77704)
                                                                               Beaumont, TX 77701
                                                                               409-654-6700 phone
                                                                               409-835-3373 fax
Arco Oil and Gas                              59                               Registered Service Agent:
                                                                               CT. Corporation System
                                                                               350 N. St. Paul Street
                                                                               Dallas, TX 75201
Atlantic Richfield Company                    56                               Registered Service Agent:
                                                                               C.T. Corporation Systems
                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
Atlas Hardware Co., Inc.                      10                               Principle Place of Business:
                                                                               49-33 31st Place
                                                                               Long Island City, N.Y. 11101
Atofina Petro Chemicals                       30                               JENKINS  MARTIN, L.L.P.11
                                                                               2516 Calder, Suite 500
                                                                               Beaumont, Texas 77702
                                                                               409-832-4242 phone
Bacou-Dalloz Safety, Inc. f/k/a WGW           1, 3-8, 10-15, 17-29,            Jack B. Manning
Safety Corporation d/b/a Willson Safety       31, 32, 34-43, 45, 48,           gschlak@mga-law.com
Products; Inco Safety Products                53, 56, 59-72                    Manning, Gosda  Arredondo, L.L.P.
Company, individually and as successor                                         5847 San Felipe, Suite 1500
to Willson Safety Products                                                     Houston, TX 77057
                                                                               713-783-7070 phone
                                                                               713-339-3619 fax
Badger Mining Corporation                     59                               Registered Service Agent:
                                                                               Ralph Taylor
                                                                               606 Brazos Street
                                                                               P.O. Box 881
                                                                               George West, TX 78022
Barry Industrial Sand, Inc.                   29, 38-40, 52                    Daniel R. Richards
                                                                               Bell, Turney, Coogan  Richards L.L.P.
                                                                               823 Congress Avenue, Suite 7
                                                                               Austin, TX 78701
                                                                               512-476-0005 phone
                                                                               512-476-1513 fax
Bayer Cropscience, Inc., f/k/a                2                                B. Stephen Rice
Rhone-Poulenc AG Company, Inc., as                                             srice@haysmcconn.com
successor to Amchem Products, Inc.                                             Hays, McConn, Rice  Pickering, P.C.
                                                                               400 Two Allen Center 1200
                                                                               Smith Street
                                                                               Houston, TX 77002
                                                                               713-654-111 phone
                                                                               713-650-0027 fax
Berry Contracting L.P. dba Bay LTD            59                               Registered Service Agent:
                                                                               D.E. Spangler
                                                                               1414 Corn Products Road
                                                                               Corpus Christi, TX 78408
Big Three Industries, Inc.                    4, 5, 7, 11, 14, 59, 63          Hubert Oxford, III
                                                                               hubertoxford@benoxford.com
                                                                               Benckenstein  Oxford LLP
                                                                               3535 Calder Ave., 3rd Floor
                                                                               P.O. Drawer 150
                                                                               Beaumont, TX 77704
                                                                               409-833-9182 phone
                                                                               409-833-8819 fax
 *Page 529

Bob Schmidt, Inc.                             1, 3-8, 10-15, 18-22,            Andrew Oretsky
                                              24-31, 33, 34, 37-46,            aoretsky@do-law.com
                                              51, 54, 57, 59-63, 65,           Davis, Oretsky  Guilfoyle, P.C.
                                              68, 70-71                        1415 Louisiana, Suite 4200
                                                                               Houston, TX 77002
                                                                               713-659-1010 phone
                                                                               713-659-1122 fax
Borden, Inc.                                  17, 32                           John R. Henderson
                                                                               jhenderson@mailbmc.com
                                                                               Brown McCarroll  Oaks Hardine
                                                                               2000 Trammell Crow Center
                                                                               2001 Ross Avenue
                                                                               Dallas, TX 75201-2997
                                                                               214-999-6100 phone
                                                                               214-999-6170 fax
Bowto, Inc.; f/k/a Bowen Tools, Inc.          4, 5, 7, 11, 14, 17, 29,         Hubert Oxford, III
                                              30, 32, 38-40, 45, 51,           hubertoxford@benoxford.com
                                              54, 57, 59, 63, 70               Benckenstein  Oxford LLP
                                                                               3535 Calder Ave., 3rd Floor
                                                                               P.O. Drawer 150
                                                                               Beaumont, TX 77704
                                                                               409-833-9182 phone
                                                                               409-833-8819 fax
Bridgestone Americas Holding, Inc.            30                               Registered Service Agent:
                                                                               National Registered Agents, Inc.
                                                                               1614 Sidney Baker Street
                                                                               Kerrville, TX 78028
Brown  Root Holding, Inc. d/b/a              2                                Christi Feeney
Kellogg Brown  Root International,                                            cfeeney@godwingruber.com
Inc.                                                                           Godwin Gruber
                                                                               1201 Elm Street, Suite 1700
                                                                               Dallas, TX 75270
                                                                               214-939-4400 phone
                                                                               214-760-7332 fax
Byron Jackson Company, n/k/a BJ               2                                Corporate Officer:
Services Company                                                               550 Northwest Central Drive
                                                                               Houston, TX 77092
Cel Industries, Inc.                          1, 3-8, 10-15, 18-21,            Michael Getz
                                              24, 26-28, 31, 34, 38-40,        Attorney-At-Law
                                              60-63, 68, 70                    398 Pearl Street
                                                                               Suite 915
                                                                               Beaumont, TX 77704
                                                                               409-832-3381 phone
                                                                               409-832-3384 fax
Centex Corporation                            58                               Registered Service Agent:
                                                                               Corporation Service Company d/b/a CSC
                                                                               Lawyers Incorporation Services Company
                                                                               701 Contress Avenue # 1100
                                                                               Austin, TX 78701
Centurion Safety Products                     10, 33                           Principle Place of Business:
                                                                               P.O. Box 484
                                                                               Kewanee, IL 61443
Chevron U.S.A., Inc.                          30, 54                           Michael L. Baker
                                                                               Strong, Pipkin, Nelson, Bissell  Ledyard
                                                                               595 Orleans
                                                                               1400 San Jacinto Bldg.
                                                                               Beaumont, TX 77701
                                                                               409-981-1000 phone
                                                                               409-981-1010 fax
Chicago Pneumatic Tool Company                35-36, 48, 58, 66-67,            Registered Service Agent:
                                              69, 72                           CT Corporation System
                                                                               1021 Main St., Suite 1150
                                                                               Houston, TX 77002
 *Page 530

Circle D. Sandblasting                        59                               Principle Place of Business:
                                                                               5825 Hopkins Road
                                                                               Corpus Christi, TX 78409
Citgo Refining  Chemicals                    56, 59                           Registered Service Agent:
Company, L.P.                                                                  C.T. Corporation Systems
                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
Clark-Reliance Corporation                    2                                Registered Service Agent:
                                                                               Brent D. Ballard,
                                                                               800 Superior Ave. # 1400
                                                                               Cleveland, OH 44114
Clark Sand Co., Inc.                          10, 16, 33, 47                   Hubert Crouch, III
                                                                               herouch@crouchfirm.com
                                                                               Crouch  Ramey, L.L.P.
                                                                               2300 Fountain Place
                                                                               1445 Ross Avenue
                                                                               Dallas, TX 75202
                                                                               214-922-7100 phone
                                                                               214-922-7101 fax
Clemco Industries Corporation                 1, 3-15, 17-43, 45-47,           Paul Holmes
                                              51-57, 59-63, 65-72              Holmes  Jeffrey, L.L.P.
                                                                               550 Fannin, Suite 230
                                                                               Beaumont, TX 77701
                                                                               409-835-3482 phone
                                                                               409-835-2063 fax
Clark Sand Co., Inc.                          10, 16, 33, 47                   Hubert Crouch, III
                                                                               herouch@crouchfirm.com
                                                                               Crouch  Ramey, L.L.P.
                                                                               2300 Fountain Place
                                                                               1445 Ross Avenue
                                                                               Dallas, TX 75202
                                                                               214-922-7100 phone
                                                                               214-922-7101 fax
Clemco Industries Corporation                 1, 3-15, 17-43, 45-47,           Paul Holmes
                                              51-57, 59-63, 65-72              Holmes  Jeffrey, L.L.P.
                                                                               550 Fannin, Suite 230
                                                                               Beaumont, TX 77701
                                                                               409-835-3482 phone
                                                                               409-835-2063 fax
ClemTex II, Inc.                              10, 16, 22, 33, 47, 58           Barbara J. Barron
                                                                               BarbaraBarron@mehaffyweber.com
                                                                               Mehaffy  Weber — Beaumont
                                                                               2615 Calder Avenue
                                                                               P.O. Box 16
                                                                               Beaumont, TX 77704
                                                                               409-835-5011 phone
                                                                               409-835-5729 fax
CNA Holdings, Inc. f/k/a Celanese Corp.       26, 56                           Registered Service Agent:
                                                                               C.T. Corporation System
                                                                               1021 Main Street, Suite 1150
                                                                               Houston, TX 77002
Coastal Corporation                           56                               Registered Service Agent:
                                                                               C.T. Corporation Systems
                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
Complete Abrasive Blasting Systems,           5, 50, 65                        Janis H. Detloff
Inc.                                                                           jdetloff@thompsoncoe.com
                                                                               Larry S. Wilson
                                                                               lwilson@thompsoncoe.com
                                                                               Thompson, Coe, Cousins  Irons, L.L.P.
                                                                               One Riverway, Suite 1600
                                                                               Houston, TX 77056
                                                                               713-403-8281 phone
                                                                               713-403-8299 fax
 *Page 531

Composite Abrasive Blasting Systems,          33                               Registered Service Agent:
Inc.                                                                           CT Corporation System
                                                                               350 N. St. Paul Street
                                                                               Dallas, TX 75201
CONOCOPHILLIPS Company, f/k/a                 18                               B. Steven Rice
Phillips 66 Company                                                            srice@haysmcconn.com
                                                                               Hays, McConn, Rice  Pickering
                                                                               400 Citicorp Center
                                                                               1200 Smith Street
                                                                               Houston, TX 77002
                                                                               713-654-1111 phone
                                                                               713-650-0027 fax
Conrad Industries                             2                                Principal place of business:
                                                                               1501 Front Street
                                                                               Morgan City, Louisiana 70381
Contractor's Supplies, Inc.                   29                               D. David Hearne
                                                                               dhearne@fenley-bate.com
                                                                               Rebecca D. Cousins
                                                                               rcousins@fenley-bate.com
                                                                               Fenley  Bate, L.L.P.
                                                                               P.O. Box 450
                                                                               224 E. Lufkin Avenue
                                                                               Lufkin, Texas 75902-0450
                                                                               936-634-3346 phone
                                                                               936-639-5874 fax
Corpus Christi Equipment Company              3, 6, 13, 19, 24-28, 31,         Beason Willingham
                                              37, 41-43, 56, 60, 62,           808 Travis, Suite 1608
                                              68, 71                           Houston, TX 77002
Crane Co.                                     2                                Rodney H. Lawson
                                                                               rlawson@ccsb.com
                                                                               Carrington, Coleman, Sloman 
                                                                               Blumenthal, LLP
                                                                               200 Crescent Court, Suite 1500
                                                                               Dallas, TX 75201-1848
                                                                               214-855-3000 phone
                                                                               214-855-1333 fax
Custom Aggregates and Grinding Inc.           59                               Principle Place of Business:
                                                                               Division of Huey Stockstill, Inc.
                                                                               P.O. Box L
                                                                               Picayune, MS 39466
DAP, Inc. f/k/a Beecham Home Improvement      2                                Jenkins  Gilchrist
Products, Inc.                                                                 1445 Ross Avenue
                                                                               Suite 3200
                                                                               Dallas, Texas 75202
                                                                               (214)855-4500 phone
                                                                               (214)855-4300 fax
Dependable Abrasive d/b/a Diamond             10, 16, 33, 59                   Joe Michael Dodson
Blast Industries                                                               Dodson Law Offices, P.C.
                                                                               8245 Gladys, Suite 102
                                                                               Beaumont, TX 77706
                                                                               409-861-4141 phone
                                                                               409-861-0033 fax
Difco, Inc                                    59                               Registered Service Agent:
                                                                               Tabor Brooks
                                                                               2728 Agnes Street
                                                                               Corpus Christi, TX 78405
Dow Chemical Company                          4, 5, 7, 11, 14, 18, 19,         Arthur Almquist
                                              28,                              ArtAlmquist@mehaffyweber.com
                                                                               Elna Griggs Mehaffey  Weber
                                                                               500 Dallas, Suite 1200
                                                                               Houston, TX 77002
                                                                               713-655-1200 phone
                                                                               713-655-0222 fax
Draeger Safety, Inc.                          10                               Sigurd Ansgar Sorenson
                                                                               sigurd.sorenson@cliffordchance.com
 *Page 532

                                                                               Clifford Chance U.S., L.L.P.
                                                                               200 Park Avenue
                                                                               New York, N.Y. 10166-0153
                                                                               212-878-3453 phone
Dresser Industries as successor in interest   2, 4, 5, 7, 11, 14, 53,          George Carlton
to Worthington Pump Corporation               58, 63                           gcarlton@godwingruber.com
(U.S.A.) f/k/a Worthington Standard                                            Godwin Gruber
Pump Corp.                                                                     1201 Elm Street, Suite 1700
                                                                               Dallas, TX 75270
                                                                               214-939-4400 phone
                                                                               214-760-7332 fax
Durabla Manufacturing, Inc.                   2                                David W. Dogan, III
                                                                               Dogan  Wilkinson, PLLC
                                                                               15th Floor, Capital Towers
                                                                               125 South Congress Street
                                                                               Jackson, MS 39225-3062
                                                                               601-351-3200 phone
                                                                               601-351-3232 fax
E.D. Bullard Company                          1, 3-8, 10-15, 17-21,            Steve Bryant
                                              23-43, 45, 46, 48, 52,           Steve A. Bryant  Associates, P.C.
                                              53-57, 59-72                     3618 Mount Vernon, Suite A
                                                                               Houston, TX 77006
                                                                               713-526-7474 phone
                                                                               713-526-7720 fax
E.F. Houghton                                 53                               Registered Agent:
                                                                               C.T. Corporation System
                                                                               350 N. St. Paul Street
                                                                               Dallas, TX 75201
E.I. DuPont De Nemours                       10, 16, 17, 29, 30, 32,          Tom Harrison
Company, Inc.                                 33, 38-40, 58                    TomHarrison@hmwpc.com
                                                                               Hornblower, Manning  Ward
                                                                               P.O. Box 2728
                                                                               Corpus Christi, TX 78403
                                                                               361-888-8041 phone
                                                                               361-888-8222 fax
East Texas Plumbing Supply Company            2                                Corporate Officer:
                                                                               5001 Ridge Oak Drive
                                                                               Austin, TX 78731
Eastern Safety Equipment Co., Inc.            1-43, 45, 53, 59-72              Robert E. Thackston
                                                                               rthackston@hplegal.com
                                                                               Hawkins, Parnell  Thackston
                                                                               4514 Cole Avenue Suite 550
                                                                               Dallas, TX 75205
                                                                               214-780-5100 phone
                                                                               214-780-5200 fax
                                                                               Harvey Ferguson, Jr.
                                                                               hferguson@ghf-lawfirm.com
                                                                               Gonzales, Hoblit  Ferguson, LLP
                                                                               700 North St. Mary's Street, Suite 1800
                                                                               San Antonio, Texas 78205
                                                                               210-224-9991 phone
                                                                               210-226-1544 fax
Eastwood Company                              10                               Principle Place of Business:
                                                                               263 Showmaker Road
                                                                               Pottstown, PA 19464
Econotherm                                    2                                Registered Service Agent:
                                                                               147 Farth Road
                                                                               Beaumont, TX 77720
El Paso Natural Gas Company                   54                               Registered Service Agent:
                                                                               C.T. Corporation Systems
                                                                               350 N. St. Paul
                                                                               Dallas, TX 75201
 *Page 533

Electro Steam Generator Corp.               2                             Principle Place of Business:
                                                                          1000 Bernard Street
                                                                          Alexandria, VA 22314-1299
Elliott Company owned by Elliott            2                             Hubert A. Crouch
Turbomachinery Co., Inc.                                                  Amy Nettie
                                                                          Crouch  Inabnett
                                                                          1445 Ross Avenue, Suite 2300
                                                                          Dallas, TX 75202
                                                                          214-922-7100 phone
                                                                          214-922-7101 fax
Elsa Iron Works                             25, 37, 41, 42, 43            Home Office:
                                                                          200 E. Edinburg
                                                                          Elsa, TX
Empire Abrasive Equipment Company,          1, 3-15, 18-22, 24-29,        Arthur Grimaldo
L.P.; a/k/a Woodfield Group, Inc.           31-43, 45, 48, 51, 52,        Forman, Perry, Watkins, Krutz  Tardy
                                            54, 57, 63, 71-72             One Jackson Place, Suite 1200
                                                                          P.O. Box 22608
                                                                          Jackson, MS 39225-2608
                                                                          601-960-8600 phone
                                                                          601-960-8613 fax
Empire Abrasive Equipment                   10, 11, 22, 32, 33, 35,       John R. Robinson
Corporation                                 59-63, 65-71                  Page, Mannino, Peresich  McDermott, PLLC
                                                                          1201 ELM ST STE 4400
                                                                          4400 RENAISSANCE TOWER
                                                                          DALLAS, TX, 75270
                                                                          (214) 748-4747 (phone)
Encon Safety Products, Inc.                 1, 3-6, 8, 11-15, 19-22,      David Brill
                                            25-29, 31, 37-43, 45,         Brill  Associates, P.C.
                                            59-65, 68, 70, 72             602 Sawyer, Suite 490
                                                                          Houston, TX 77007
                                                                          713-863-0579 phone
                                                                          713-863-0564 fax
Espey Silica Sand Co., Inc.                 25, 37, 41, 42, 43, 59-60,    C. Thomas Valentine
                                            68, 70, 71                    tvalentine@dawray.com
                                                                          Daw  Ray
                                                                          5718 Westheimer, Suite 1750
                                                                          Houston, TX 77057
                                                                          713-266-3121 phone
                                                                          713-266-3188 fax
Exxon Mobile Corporation                    30, 37, 46, 54, 56, 59        J.D. Bashline
                                                                          jdbashline@MAPALaw.com
                                                                          McCloud, Alexander, Powel  Apffell
                                                                          17225 El Camino Real, Suite 344
                                                                          Houston, TX 77058
                                                                          281-486-1888 phone
                                                                          281-486-4888 fax
Fabco, Inc. a division of Harsco            2, 10, 22, 33, 49             Principal Place of Business:
                                                                          100 Burson Street
                                                                          East Stroudsburg, PA 18301
Fairmont Minerals, LTD                      10, 16, 32, 58-59, 65         Jeffery J. Shaver
                                                                          JShaver@Sammons-Parker.com
                                                                          Sammons  Parker
                                                                          11200 Westheimer
                                                                          Suite 520
                                                                          Houston, TX 77042
                                                                          713-953-0860 phone
                                                                          713-953-0917 fax
Ferro Corporation                           10, 33, 59                    Erin Patterson
                                                                          Erin.patterson@arlaw.com
                                                                          Adams  Reese, L.L.P.
                                                                          4400 One Houston Center
                                                                          1221 McKinney
                                                                          Houston, TX 77010
                                                                          713-652-5151 phone
                                                                          713-652-5152 fax
 *Page 534

Figgie International d/b/a Scott Aviation;  1, 3-8, 10-15, 17-22,         Carl Dawson
a/k/a Scott Technologies, Inc.; a/k/a       24, 26-29, 31, 32, 34-40,     Ryan  Dawson
Scott Aviation                              42, 48, 52, 59-72             770 South Post Oak Lane, Suite 525
                                                                          Houston, TX 77056
                                                                          713-960-1555 phone
                                                                          713-960-8491 fax
Flexo Products, Inc.                        1, 3-6, 7, 8, 10-15, 17-18,   Ned Johnson
                                            19-21, 24, 26-27,             Clinton E. Phillips
                                            28-29, 31, 35-36, 38-40,      Johnson, Ferguson  Pipkin
                                            48, 51-53, 59-63,             4900 Woodway, Suite 1100
                                            65-72                         Houston, TX 77056
                                                                          713-961-3730 phone
                                                                          713-961-5438 fax
Flint Hills Resources, L.P. f/k/a Koch      56, 59                        Registered Service Agent:
Petroleum Group                                                           H. Allen Caldwell
                                                                          4111 E. 37th Street North
                                                                          Wichita, KS 67220
Gasket Holding, Inc. individually and as    38-40                         Registered Service Agent:
successor in interest to Flexitallic                                      CT Corporation
Gasket Company                                                            350 N. St. Paul Street
                                                                          Dallas, TX 75201
General Electric Company                    2                             Kay Andrews
                                                                          kandrews@mailbmc.com
                                                                          Brown McCarroll
                                                                          111 Congress Avenue
                                                                          Suite 1400
                                                                          Austin, TX 78701
                                                                          512-479-9772 phone
                                                                          512-479-1155 fax
                                                                          Rachelle Hoffman Glazer
                                                                          rachelle.glazer@tklaw.com
                                                                          Thompson  Knight — Dallas
                                                                          3300 First City Center
                                                                          1700 Pacific Avenue
                                                                          Dallas, TX 75201-4693
                                                                          214-969-1700 phone
                                                                          214-969-1751 fax
General Pattern Company                     17, 32                        Dale R. Mellencamp
                                                                          dmellencamp@bairwelscher.com
                                                                          Bair  Welscher, P.C.
                                                                          523 N. Sam Houston Pkwy. E.
                                                                          Suite 600
                                                                          Houston, TX 77060-4036
                                                                          713-862-5599 phone
                                                                          713-868-9444 fax
Georgia Pacific Corporation, individually   2                             Maria Katina Karos
and as successor-in-interest to Bestwell                                  mariak@bellnunnally.com
Gypsum Company                                                            Bell Nunnally  Martin LLP
                                                                          1400 One McKinney Plaza
                                                                          3232 McKinney Avenue, Suite 1400
                                                                          Dallas, TX 75204-2429
                                                                          214-740-1400 phone
                                                                          214-740-1499 fax
GHX, Inc. f/k/a Houston Gasket and          2, 64                         Registered Service Agent:
Packing Co.                                                               Ben B. Andrews
                                                                          711 Ardmore Street
                                                                          Houston, TX 77054
Girdler Corporation                         2                             Registered Service Agent:
                                                                          224 E. Broadway
                                                                          Louisville, Kentucky 40202
Flintkote Company                           2                             James M. Harris, Jr.
                                                                          Harris, Lively  Duelser, LLP
                                                                          550 Fannin Street, Suite 650
                                                                          P.O. Box 830
                                                                          Beaumont, TX 77704
 *Page 535

                                                                          409-832-8382 phone
                                                                          409-833-4240 fax
Foster Wheeler Energy Corp. d/b/a           2                             James Riley
Foster Wheeler USA Corp.                                                  jriley@coatsrose.com
                                                                          Lawrence A. Lynn
                                                                          llynn@coatsrose.com
                                                                          Coats, Rose, Yale, Holm, Ryman  Lee, P.C.
                                                                          3 Greenway Plaza, Suite 2000
                                                                          Houston, Texas 77046
                                                                          713-651-0111 phone
                                                                          713-651-0220 fax
Foundry Specialties, Inc.                   17                            Barry H. Fanning
                                                                          bfanning@fhmlaw.com
                                                                          Alan P. Moore
                                                                          amoore@fhmlaw.com
                                                                          Fanning, Harper  Martinson, P.C.
                                                                          Two Energy Square
                                                                          4849 Greenville Avenue, Suite 1300
                                                                          Dallas, TX 75205
                                                                          214-369-1300 phone
                                                                          214-987-9649 fax
Gardner Denver, Inc.                        23, 30, 35-36, 48, 52,        Hawkins, Parnell  Thackston LLP
                                            53, 59-62, 66-70, 72          4514 Cole Avenue
                                                                          Suite 550
                                                                          Dallas, TX 75205
                                                                          214-780-5100 phone
                                                                          214-780-5200 fax
Garlock, Inc., a/k/a Garlock Sealing        2                             Gary D. Elliston
Technologies                                                              gelliston@dehay.com
                                                                          DeHay  Elliston, LLP
                                                                          NationsBank Plaza
                                                                          901 Main Street, Suite 3500
                                                                          Dallas, TX 75202-3736
                                                                          214-210-2400 phone
                                                                          214-210-2500 fax
Glendale Protective Technologies, Inc.      17, 29, 32, 38-40, 53,        Ryan Benson
                                            60, 62, 64-65, 68, 70         Spain  Hastings
                                                                          Two Houston Center
                                                                          909 Fannin, Suite 3900
                                                                          Houston, TX 77010
                                                                          713-650-9700 phone
                                                                          713-650-9701 fax
Goodyear Tire  Rubber                      17, 30, 32, 64                Kevin Jacob
                                                                          Baker  Botts, LLP
                                                                          3000 One Shell Plaza
                                                                          Houston, TX 77002
                                                                          713-229-1234 phone
                                                                          713-229-1522 fax
Goulds Pumps, Inc.                          2                             L. Hayes Fuller III
                                                                          fuller@namanhowell.com
                                                                          Naman, Howell, Smith  Lee, L.L.P.
                                                                          P.O. Box 1470
                                                                          900 Washington Ave, 7th Floor
                                                                          Waco, TX 76703-1470
                                                                          254-755-4224 phone
                                                                          254-754-6331 fax
Great Lakes Carbon, LLC                     30                            Law Offices of Kilpatrick  White
                                                                          2777 Allen Pkwy, Suite 622
                                                                          Houston, Texas 77019
                                                                          713-523-8830 phone
                                                                          713-523-8835 fax
Green Pipe and Supply, Inc                  71                            Registered Service Agent:
                                                                          James E. Green, Jr.
                                                                          503 Federacion
                                                                          Refugio, TX
 *Page 536

Grefco, Inc.                                2, 64                         Franklin A. Poff, Jr.
                                                                          fpoff@cbplaw.com
                                                                          Crisp, Boyd  Poff, L.L.P.
                                                                          2301 Moores Lane
                                                                          P.O. Box 6297
                                                                          Texarkana, TX 75505-6297
                                                                          903-838-6123 phone
                                                                          903-832-8489 fax
Gulf Coast Rental, Inc.                     5, 17, 32, 38-40              Carey Scott Davis
                                                                          Pagel, Davis  Hill L.L.P.
                                                                          1415 Louisiana, 22nd Floor
                                                                          Houston, TX 77002
                                                                          713-951-0160 phone
                                                                          713-951-0662 fax
Gulf Marine Fabricators                     59                            Principle Place of Business:
                                                                          Kiewit Plaza
                                                                          Omaha, NE 68131
Hanson Aggregates Central, Inc. f/k/a       1, 3-15, 17-21, 24, 26-29,    Thomas B. Taylor
Pioneer South Central, Inc. d/b/a           31, 32, 34-36, 38-40,         Taylor  Warren, L.L.P.
Pioneer Concrete of Texas, Inc.             45, 48, 52-54, 58,            1300 Three Allen Center
                                            59-63, 65-72                  333 Clay Street
                                                                          Houston, TX 77002
                                                                          713-658-1800 phone
                                                                          713-658-1885 fax
Hanson Aggregates West, Inc., successor     48, 52, 59, 65-67, 69,        Not known
by merger to Gifford-Hill Cement            72
Company
Harbison-Walker Refractories, a division    35, 66-67                     Principal Place of Business:
of INDRESCO, Inc.                                                         Prentice-Hall Corporation Systems, Inc.
                                                                          800 Brazos
                                                                          Austin, TX 78701
Henry Vogt Machine Company d/b/a            2, 63                         Registered Service Agent:
Vogt Forge  Die                                                          1000 W. Ormsby Ave.
                                                                          Louisville, Kentucky 40210-1810
Hertz Equipment Rental Corporation          59                            James G. Wyly, III, Esq.
                                                                          Phelps Dunbar, LLP
                                                                          North Court One-Suite 300
                                                                          2304 19th Street
                                                                          Gulfport, MS 39501
                                                                          228-679-1130 phone
                                                                          228-679-1131 fax
                                                                          wyly@phelps.com
Hill  Griffith Company                     17, 29, 32, 53, 64            Kent M. Adams
                                                                          kentadams@adamscoffey.com
                                                                          Adams  Coffey, P.C.
                                                                          1010 Lamar, Suite 901
                                                                          Houston, Texas 77002
                                                                          713-659-6767 phone
                                                                          713-759-6830 fax
Holcim (US) Inc.                            1, 3, 6, 8, 12, 13, 15,       Registered Service Agent:
                                            18, 19-21, 24, 26-28,         CT Corporation System
                                            31, 34, 60-62, 68, 70         350 N. St. Paul Street
                                                                          Dallas, TX 75201
Humble Sand  Gravel, Inc.                  1, 3-21, 23-24, 26-28,        Joe Michael Dodson
                                            31-34, 38-40, 45, 46,         Dodson Law Offices, P.C.
                                            53-55, 59-63, 65, 68,         8245 Gladys, Suite 102
                                            70-71                         Beaumont, TX 77706
                                                                          409-861-4141 phone
                                                                          409-861-0033 fax
Huntsman Chemical  Oil Corporation         30                            Registered Service Agent:
                                                                          Jack F. Ridgeway
                                                                          2200 Alamo National Building
                                                                          San Antonio, TX 78205
 *Page 537

Ideal Basic Industries, Inc.                4, 5, 7, 9, 11, 14, 17,       Edward J. Hennessy
                                            23, 25, 29-30, 32, 35-43,     Hennessy, Gardner  Barth
                                            45, 46, 48, 51, 52,           502 Caroline, Suite 300
                                            54-57, 59, 63, 65-67,         Houston, TX 77002-3594
                                            69, 72                        713-224-5066 phone
                                                                          713-224-5055 fax
Illinois Tool Works, Inc.                   10                            Registered Service Agent:
                                                                          CT Corporation System
                                                                          1021 Main Street, Suite 1150
                                                                          Houston, TX 77002
IMO Industries, Inc. as successor to and    2, 64                         Gardere Wynne Sewell, LLP
f/k/a Delaval Turbine, Transamerica                                       1000 Louisiana, Suite 3400
Delaval and IMO Delaval                                                   Houston, TX 77002-5007
                                                                          (713) 276-5500 phone
                                                                          (713) 276-5555 fax
Independent Gravel Company                  59                            Registered Service Agent:
                                                                          Eugene Hatfield
                                                                          223 West 3rd Street
                                                                          Joplin, MO 64801
Ingersoll-Rand Company                      1-6, 7-15, 17-32, 34-40,      Tom Tardy
                                            41, 42, 43, 45, 46, 48,       ttardy@fpwk.com
                                            52-70, 72                     John Parsons
                                                                          parsonsip@fpwk.com
                                                                          Laura A. Frase
                                                                          lafrase@fpwk.com
                                                                          Forman, Perry, Watkins, Krutz  Tardy, PLLC
                                                                          2001 Bryan Street, Suite 1300
                                                                          Dallas, TX 75201-3008
                                                                          214-905-2924 phone
                                                                          214-905-3976 fax
Inland Manufacturing Company                59                            Registered Service Agent:
                                                                          Louis E. Lipp
                                                                          900 Woodman Tower
                                                                          Omaha, NE 68102
International Paint, Inc., and as succes-   2                             Principle Place of Business:
sors in interest to Insul-Mastic Corpora-                                 400 South 13th Street
tion of America, Courtaulds Coatings,                                     Louisville, Kentucky 40203
Inc. and Porter Paint Co.
J. Graves Insulation Co., Inc. f/k/a        2                             Kent M. Adams
Graves — Aber Insulation Company                                          kentadams@adamscoffey.com
                                                                          Adams  Coffey, P.C.
                                                                          1010 Lamar, Suite 901
                                                                          Houston, Texas 77002
                                                                          713-659-6767 phone
                                                                          713-759-6830 fax
J. Ray McDermott Inc                        59                            Principle Place of Business:
                                                                          757 N. Eldridge Pkwy
                                                                          Houston, Texas 77079-4492
                                                                          281-870-5000 phone
Jay Bludworth Inc.                          59                            Registered Service Agent:
                                                                          L. Don Knight
                                                                          8100 Washington Avenue, Suite 1000
                                                                          Houston, TX 77007
JEBCO Abrasives; f/k/a J-B Sand             1, 3-8, 11-15, 17-21,         Patrick M. Martinez
 Gravel                                    24-29, 31, 32, 34, 37-43,     Hermansen, McKibben, Woolsey
                                            53, 60-63, 68, 70              Villarcal, L.L.P.
                                                                          1100 Tower II
                                                                          555 North Carancahua
                                                                          Corpus Christi, TX 78478
                                                                          361-882-6611 phone
                                                                          361-883-8353 fax
JOBE Concrete Products, Inc.                8, 20                         Registered Service Agent:
                                                                          Stanley P. Jobe
                                                                          # 1 McKelligon Canyon Road
                                                                          El Paso, TX 79930
 *Page 538

John Barton d/b/a JB Industrial Sand        10, 25, 33, 59                Tom Hermansen
                                                                          Patrick Martinez
                                                                          Hunt, Hermansen, McKibben  Villarreal
                                                                          1100 Tower II
                                                                          555 North Carancahua
                                                                          Corpus Christi, TX 78478
                                                                          361-882-6611 phone
                                                                          361-883-8353 fax
John Crane Company, f/k/a John              2                             Scott C. Skelton
Crane-Houdaille, Inc. f/k/a Crane Packing                                 sskelton@zeleskey.com
Company                                                                   Zeleskey, Cornelius, Hallmark, Roper
                                                                           Hicks, L.L.P.
                                                                          1616 South Chestnut Street
                                                                          P.O. Drawer 1728
                                                                          Lufkin, Texas 75902-1728
                                                                          936-632-3381 phone
                                                                          936-632-6545 fax
Kaiser-Gypsum Company, Inc.                 2                             Gary D. Elliston
                                                                          gelliston@dehay.com
                                                                          DeHay  Elliston, LLP
                                                                          NationsBank Plaza
                                                                          901 Main Street, Suite 3500
                                                                          Dallas, TX 75202-3736
                                                                          214-210-2400 phone
                                                                          214-210-2500 fax
Kelly Oil Company d/b/a KOC                 54                            Registered Service Agent:
Corporation                                                               C.T. Corporation Systems
                                                                          350 N. St. Paul
                                                                          Dallas, TX 75201
Kentube Division of Tranter, Inc.           2                             Principle Place of Business:
                                                                          735 E. Hazel Street
                                                                          Lansing, Michigan 48912
Key Houston, Inc.                           1, 3-8, 11-15, 17-21,         R. Stephen Ferrell
                                            24-29, 31, 32, 34, 37-43,     webmaster@gbltx.com
                                            51, 53, 59-63, 65,            Glessel, Barker  Lyman
                                            68, 70-72                     2700 Two Houston Center
                                                                          909 Fannin Street
                                                                          Houston, TX 77010
                                                                          713-759-1990 phone
                                                                          713-652-2419 fax
K-M Industries Holding Company, Inc.        2                             Todd Wade
f/k/a Kelly-Moore Paint Company, Inc.                                     twade@mailbmc.com
                                                                          Brown, McCarroll  Oaks Hartline, LLP
                                                                          111 Congress Avenue, Suite 1215
                                                                          Austin, TX 78701
                                                                          512-472-5456 phone
                                                                          512-479-1155 fax
                                                                          512-479-9791
Krueger                                     2                             Principle Place of Business:
                                                                          1401 N. Plano Road
                                                                          Richardson, TX 750801
Lamons Metal Gaskets Co.                    2                             Michael T. Crawford
                                                                          mcrawford@rameyflock.com
                                                                          Ramey  Flock, PC
                                                                          100 East Ferguson, Suite 500
                                                                          Tyler, TX 75702
                                                                          903-597-3301 phone
                                                                          903-597-2413 fax
LGS Technologies, L.P., f/k/a Longhorn      2                             Marcus A. Carroll, P.C.
Gasket  Sup. Co.                                                         909 ESE Loop 323
                                                                          Suite 215
                                                                          Tyler, Texas 75701
                                                                          (903) 561-9700
                                                                          (903) 561-9715
 *Page 539

Lockheed Martin Corporation Successor       5, 17, 29, 32, 35, 36,        Michael G. Oddo
in interest to Martin Marietta Materials    38-40, 59, 69, 72             Henry Oddo Austin  Fletcher
f/k/a Martin Marietta Aggregates                                          1700 Pacific Avenue
                                                                          Suite 2700
                                                                          Dallas, TX 75201
                                                                          214-658-1900 phone
                                                                          214-658-1919 fax
Logan  Whaley Company                      35                            Registered Service Agent:
                                                                          Thomas L. Whaley
                                                                          No. 109 E. Austin Street
                                                                          Marshall, TX
Lone Star Industries, Inc.                  1, 3-54, 56-63, 66-72         Jerry Kacal
                                                                          jkacal@kalpc.com
                                                                          Kacal, Adams  Law
                                                                          One Riverway, Suite 1200
                                                                          Houston, TX 77056
                                                                          713-529-3992 phone
                                                                          713-529-8161 fax
Louis M. Gerson Co., Inc.                   1, 3-22, 24-34, 37-43,        James L. Ware
                                            45, 46, 51, 54-57, 59-65,     jware@sswpc.com
                                            68, 70-72                     Sheehy, Serpe,  Ware
                                                                          2500 Two Houston Center
                                                                          909 Fannin Street
                                                                          Houston, TX 77010-1003
                                                                          713-951-1000 (phone)
                                                                          713-951-1199 (fax)
MA Bell Company                             5, 6, 13, 17, 24, 27, 29,     Ellen G. Reynard
                                            31, 32, 34, 38-40, 53,        Adams  Coffey
                                            58, 61                        550 Fannin, Suite 800
                                                                          P.O. Box 7505
                                                                          Beaumont, TX 77726
                                                                          409-838-6767 phone
                                                                          409-838-6950 fax
Marathon Oil Corporation                    46                            Not known
Market Forge Industries, Inc.               2                             Registered Service Agent:
                                                                          Jane Bimber
                                                                          36 S. Margaret Street
                                                                          Dorchester, MA 02125
Martindale Electric Company                 38-40                         Home Office:
                                                                          Martindale Electric Company
                                                                          1365 Bird Avenue
                                                                          Cleveland, OH 44107
McJunkin Corporation                        2                             Principal Place of Business:
                                                                          835 Hillcrest Drive
                                                                          Charleston, VA 25311
Meaux Sandblasting L.L.C.                   59                            Registered Service Agent:
                                                                          CT Corporation Systems
                                                                          350 North St. Paul Street, Suite 2900
                                                                          Dallas, TX 75201
MED-SAFE, Inc.                              35                            Principle Place of Business:
                                                                          2830 Center Street
                                                                          Deer Park, TX 77536
MetLife, Inc., a/k/a Metropolitan Life      2, 64                         Ken Rhodes
Insurance Co.                                                             kdrhodes@dkapl.com
                                                                          Dunn, Kacal, Adams, Pappas  Law,
                                                                          A Professional Corporation
                                                                          One Riverway, Suite 1200
                                                                          Houston, TX 77056
                                                                          713-529-3992 phone
                                                                          713-418-3679 fax
Mine Safety Appliances Co.                  1, 2-29, 31-40, 42-46,        Ronald Hancock
                                            48-56, 58-72                  rhancock@mhn-law.com
                                                                          Nelson, McCormick, Hancock  Newton
                                                                          3D/International Tower
 *Page 540

                                                                          1900 West Loop South, Suite 700
                                                                          Houston, TX 77027
                                                                          713-297-0700 phone
                                                                          713-297-0768 fax
Missouri Pacific Railroad, Union Pacific    24                            Deborah A. Newman
Railroad Company                                                          Robert H. Nebel
                                                                          Phelps Dunbar, L.L.P.
                                                                          3040 Post Oak Blvd, Suite 900
                                                                          Houston, TX 77056
                                                                          713-626-1386 phone
                                                                          713-626-1388 fax
Mobile Oil Corporation                      45                            Not known
Moldex-Metric, Inc.                         1, 3-8, 10-15, 17-29,         Ellen Reynard
                                            31-34, 37-43, 45, 51-53,      Adams  Coffey, P.C.
                                            59-65, 68, 70-71              550 Fannin, Suite 800
                                                                          P.O. Box 7505
                                                                          Beaumont, TX 77726-7505
                                                                          409-838-6767 phone
                                                                          409-838-6950 fax
Morie Company, Inc.                         6, 13, 15, 21, 24, 31,        J.D. Bashline
                                            38-40                         jdbashline@MAPALaw.com
                                                                          McLeod, Alexander, Powel  Apffel, P.C.
                                                                          344 Onyx Building
                                                                          172225 El Camino
                                                                          Houston, TX 77058
                                                                          281-486-1888 phone
                                                                          281-486-4888 fax
Morton International, Inc.                  54, 55                        Registered Service Agent:
                                                                          C.T. Corporation System
                                                                          1635 Market Street
                                                                          Philadelphia, PA 19103
Motiva Company                              30                            Registered Service Agent:
                                                                          C.T. Corporation System
                                                                          350 N. St. Paul
                                                                          Dallas, TX 75201
N.L. Industries, Inc.                       35, 53, 66-67                 Registered Service Agent:
                                                                          Prentice-Hall Corporation System
                                                                          800 Brazos
                                                                          Austin, TX 78701
North Safety Products, Inc. f/k/a Siebe     1, 3-8, 10-15, 18, 19-24,     Christopher Groves
North, Inc.;                                26-31, 34-41, 45,             Jones, Day, Reavis  Pogue
                                            47, 48, 52, 59-63, 65-72      2727 North Harwood Street
                                                                          Dallas, TX 75201
                                                                          214-220-3939 phone
                                                                          214-969-5100 fax
Northeast Industries, Inc.                  59                            Registered Service Agent:
                                                                          Rupender Lokareddy
                                                                          24900 Pitkin, Suite 500
                                                                          Spring, TX 77386
Norton Company a/k/a Saint-Gobain           1, 3-8, 11-15, 17-24,         Christopher Groves
Abrasives Inc.; a/k/a Carborundum           26-33, 35-41, 45, 52,         Terese M. Murphy
Abrasives Company                           53, 59-72                     Jones, Day, Reavis  Pogue
                                                                          2727 North Harwood Street
                                                                          Dallas, TX 75201
                                                                          214-220-3939 phone
                                                                          214-969-5100 fax
Occidental Chemical Corporation             56                            Registered Service Agent:
                                                                          C.T. Corporation Systems
                                                                          350 N. St. Paul
                                                                          Dallas, TX 75201
Oglebay Norton Industrial Sands, Inc.;      4-6, 7-11, 14, 20, 22-25,     Thomas B. Taylor
successor in interest to Ferro Engineering; 27, 30, 32, 37-40,            Taylor  Warren, L.L.P.
f/k/a Texas Mining Co., L.P.                41, 42, 43, 46, 48, 51,       1300 Three Allen Center
                                            54, 55, 60-62, 65, 68,        333 Clay Street
 *Page 541

                                            70, 71                        Houston, TX 77002
                                                                          713-658-1800 phone
                                                                          713-658-1885 fax
Oriental Gasket  Packing, Co.              2                             John Dolezal
                                                                          dolezal@sbf-law.com
                                                                          Stevens, Baldo  Freeman
                                                                          P.O. Box 4950
                                                                          Beaumont, TX 77704
                                                                          40-835-5200 phone
                                                                          409-838-5638 fax
Owens-Illinois, Inc                         2, 64                         Randy Burns
                                                                          Baker, Botts, L.L.P. — Dallas
                                                                          800 Trammell Crow Center
                                                                          2001 Ross Avenue
                                                                          Dallas, TX 75201-2980
                                                                          214-953-6500 phone
                                                                          214-953-6503 fax
P.K. Lindsay Company                        1, 3-8, 10-15, 17-21,         Kent M. Adams
                                            24-29, 31-34, 37-43,          kentadams@adamscoffey.com
                                            45, 59-60, 62-63, 65,         Adams  Coffey, P.C.
                                            68, 70, 72                    1010 Lamar, Suite 901
                                                                          Houston, Texas 77002
                                                                          713-659-6767 phone
                                                                          713-759-6830 fax
Palo Alto Silica Sand, Inc.                 1-3, 6, 9, 13, 17, 19,        Karen Maston
                                            24-28, 31, 32, 37, 41-43,     Connelly, Baker, Wotring  Jackson
                                            68, 70, 72                    700 Louisiana, Suite 1850
                                                                          Houston, Texas 77002-4916
                                                                          713-980-1700 phone
                                                                          713-980-1701 fax
Pangborn Corporation, The                   1, 3-8, 10-21, 24, 26-29,     Barbara J. Barron
                                            31-36, 38-40, 48,             Mehaffy  Weber
                                            51-53, 59-72                  2615 Calder Avenue
                                                                          P.O. Box 16
                                                                          Beaumont, TX 77704
                                                                          409-835-5011 phone
                                                                          409-835-5177 fax
Parmelee Industries, Inc., a/k/a U.S.       1, 3-15, 18-29, 31, 34-52,    Lori Elliott
Safety Products Inc., in its own right      59-72                         David Craig Landin
and as successor to CESCO Safety                                          dlandin@hunton.com
Product Company; d/b/a CESCO Safety                                       Hunton  Williams, L.L.P.
Products Company                                                          Riverfront Plaza, East Tower
                                                                          915 E. Byrd Street
                                                                          Richmond, VA 23219-4074
                                                                          757-640-5300 phone
                                                                          757-625-7720 fax
Pauli  Griffin Company                     1, 3-14, 18-21, 23-30,        Eva D. Geer
                                            31, 34-43, 45, 46, 48,        Meyer, Knight  Williams
                                            51, 52, 54, 57, 59-72         8100 Washington Avenue
                                                                          Suite 1000
                                                                          Houston, TX 77007
                                                                          713-868-2222 phone
                                                                          713-868-2262 fax
Peter Kiewit  Sons Inc. dba Kiewit         59                            Registered Service Agent:
Offshore Services                                                         CT Corporation Systems
                                                                          350 North St. Paul
                                                                          Street, Suite 2900
                                                                          Dallas, TX 75201
Petrochemical Corporation of America        37                            Not known
Pfizer, Inc.                                2, 64                         DeHay  Elliston
                                                                          3500 Bank of America Plaza
                                                                          901 Main Street
                                                                          Dallas, Texas 75202-3736
                                                                          (214) 210-2400 phone
                                                                          (214) 210-2500 fax
 *Page 542

Piping Companies, Inc. f/k/a Piping         2                             Corporate Officer:
Engineering Co., Inc.                                                     5151 San Felipe Street, Suite 1600
                                                                          Houston, TX 77056
Polley, Inc. a/k/a Kelco Sales             1, 3-8, 10-15, 17-21,         Ryan Benson
Engineering Company                         24-29, 31-44, 48, 51,         Spain  Hastings
                                            52, 59-70, 72                 Two Houston Center
                                                                          909 Fannin, Suite 3900
                                                                          Houston, TX 77010
                                                                          713-650-9700 phone
                                                                          713-650-9701 fax
                                                                          Tammy L. Essing
                                                                          Beason Willingham, L.L.P.
                                                                          Niels Esperson Building
                                                                          808 Travis Street, Suite 1608
                                                                          Houston, TX 77002
                                                                          713-333-7600 phone
                                                                          713-333-7601 fax
Polymer Corporation                         54, 55                        Corporate Officer:
                                                                          2120 Fairmont Avenue
                                                                          Redding, PA 19605
Porter Warner Industries, L.L.C.            29, 35, 38-40, 66-67          Mehaffy  Weber
                                                                          2615 Calder Avenue
                                                                          P.O. Box 16
                                                                          Beaumont, Texas 77704
                                                                          (409) 835-5011 phone
                                                                          (409) 835-5177 fax
PPG Industries, Inc.                        17, 32                        Jerry Kacal
                                                                          jkacal@dkapl.com
                                                                          Dunn, Kacal, Adams, Pappas  Law, P.C.
                                                                          One Riverway, Suite 1200
                                                                          Houston, TX 77056
                                                                          713-529-3992 phone
                                                                          713-529-8161 fax
Pratt  Lambert United, Inc.                54, 55                        Registered Service Agent:
                                                                          C.T. Corporation Systems
                                                                          350 N. St. Paul
                                                                          Dallas, TX 75201
Precision Packing Inc.                      10, 32                        Registered Service Agent:
                                                                          The Corporation Company
                                                                          425 West Capitol Avenue, Suite 1700
                                                                          Little Rock, Arkansas 72201
Premcor Refining                            30                            Home Address:
                                                                          1700 E. Putnam, Suite 400
                                                                          Old Greenwich, CT 06870
Pro-Tech Respirators, Inc., f/k/a           10, 38-40, 59                 Frank Luccia
H.S. Cover                                                                Luccia  Evens
                                                                          8 Greenway Plaza, Suite 1450
                                                                          Houston, TX 77046
                                                                          713-629-0002 phone
                                                                          713-629-0004 fax
Protherm Services Group                     59                            Registered Service Agent:
                                                                          Carey Scott Davis
                                                                          1415 Louisiana, Suite, 22nd Floor
                                                                          Houston, TX 77002
Pullman, Inc.                               2                             Registered Service Agent:
                                                                          182 Nassau Street, 3rd Floor
                                                                          Princeton, NJ 08540
Pulmosan Safety Equipment                   1, 3-9, 11-15, 17-22,         Clinton Phillips
Corporation                                 24-32, 34-46, 48, 51-55,      johnsonned@jfpplaw.com
                                            59-63, 65-72                  Johnson, Ferguson, Pipkin  Phillips
                                                                          4900 Woodway, Suite 1100
                                                                          Houston, TX 77056
 *Page 543

                                                                          713-961-3730 phone
                                                                          713-961-5438 fax
Pyramex Safety Products LLC                 60-62, 68, 70                 Principle Place of Business:
                                                                          281 A Moore Lane
                                                                          Collierville, TN 38017
Quatro Products Corporation                 54, 55                        Registered Service Agent:
                                                                          James Phillip Fouche
                                                                          3220 Kermit Highway
                                                                          Odessa, TX 79764
Quikrete Companies Inc.                     10, 16, 33, 58                Kevin L. Colbert
                                                                          kcolbert@gardere.com
                                                                          Gardere Wynne Sewell LLP
                                                                          1000 Louisiana, Suite 3400
                                                                          Houston, TX 77002-5007
                                                                          713-276-5500 phone
                                                                          713-276-5555 fax
Quincy Compressor, a division of            35-36, 48, 52, 59-62,         Home Office:
ENPRO Industries                            68-69, 72                     Manager for Service of Process
                                                                          P.O. Box C2
                                                                          Quincy, IL 62305-3116
Racal Health and Safety Products, Inc.      10                            Mark J. Dyer
                                                                          mdyer@fhmlaw.com
                                                                          Fanning Harper  Martinson
                                                                          Two Energy Square
                                                                          4849 Greenville Avenue, Suite 1300
                                                                          Dallas, TX 75206
                                                                          214-36-1300 phone
                                                                          214-987-9649 fax
Rama Fabrication, Inc.                      54                            Registered Service Agent:
                                                                          Ronnie Rains
                                                                          7141 Club Drive
                                                                          Odessa, TX 79762
Ransburg Corporation f/k/a Devilbiss        5, 17, 22, 29, 32, 35-41,     Michael Walzel
Company                                     45, 48, 52, 53, 59, 65-67,    walzel@sbf-law.com
                                            69, 71-72                     Stevens, Baldo  Freeman, L.L.P.
                                                                          550 Fannin, Suite 400
                                                                          P.O. Box 4950
                                                                          Beaumont, TX 77704
                                                                          409-835-5200 phone
                                                                          409-838-5638 fax
Richard Klinger, Inc.                       2                             Principle Place of Business:
                                                                          229 S. State Street
                                                                          Dover, Delaware 19901-6727
RPM International Inc., successor to        10, 16, 33                    Principle Place Business:
Bondo Corporation                                                         2628 Pearl Road
                                                                          Medina, Ohio 44258
Ruemelin Manufacturing Company, Inc.        4, 5, 7, 11, 14, 38-40,       Lynne Ford
                                            53, 59, 63, 65                Phillips  Akers
                                                                          3400 Phoenix Tower
                                                                          3200 Southwest Freeway
                                                                          Houston, TX 77027
                                                                          713-552-9595 phone
                                                                          713-552-0231 fax
                                                                          Vanessa Vance
                                                                          McGlinchey Stafford, PLLC
                                                                          1001 McKinney, Suite 1500
                                                                          Houston, TX 77002
                                                                          713-520-1900 phone
                                                                          713-520-1025 fax
Sammons BW, Inc. f/k/a Briggs Weaver,       5, 6, 25, 29, 35, 37-43,      George P. Pappas
Inc.                                        48, 52, 64-67, 71-72          gpappas@sswpc.com
                                                                          Sheehy, Serpe  Ware
                                                                          2500 Two Houston Center
                                                                          909 Fannin Street
 *Page 544

                                                                          Houston, TX 77010
                                                                          713-951-1000 phone
                                                                          713-951-1199 fax
Sand Express                                71                            Registered Service Agent:
                                                                          Melynda Phillips
                                                                          Farm 3162
                                                                          Sandia, TX 78383
Sanstorm, Inc.                              4, 5, 7, 10, 11, 14, 16,      Hubert Oxford, III
                                            17, 25, 29-30, 32, 33,        hubertoxford@benoxford.com
                                            37-43, 45, 46, 49-57,         Benckenstein  Oxford, L.L.P.
                                            59, 63, 65, 71-72             P.O. Box 150
                                                                          3535 Calder Avenue, Suite 300
                                                                          Beaumont, TX 77706
                                                                          409-833-9182 phone
                                                                          409-833-8819 fax
Santa Rosa Oil Company                      54                            Registered Service Agent:
                                                                          Elliott Roosevelt, Jr.
                                                                          2626 Cole Avenue, Suite 600
                                                                          Dallas, TX
Saxon Oil Corporation                       46                            Not known
Schmidt Manufacturing, Inc.                 1, 3-8, 10-15, 17-21,         Andrew Oretsky
                                            24-32, 34-43, 45, 46,         aoretsky@do-law.com
                                            48, 51-54, 56, 59-63,         Davis, Oretsky  Guilfoyle, P.C.
                                            65-72                         1415 Louisiana, Suite 4200
                                                                          Houston, TX 77002
                                                                          713-659-1010 phone
                                                                          713-659-1122 fax
Schramm, Inc.                               1, 3, 4-6, 7, 8, 10-15,       Jeffrey Roberts
                                            17-21, 24, 26-29, 31-33,      jroberts@rmgattorneys.com
                                            35-36, 38-40, 59-63,          Roberts, Markel, Guerry, P.C.
                                            66-70, 72                     2500 City West Blvd., Ste. 1350
                                                                          Houston, TX 77042
                                                                          713-840-1666 phone
                                                                          713-840-9404 fax
Scott Health and Safety Products            58                            Principle Place of Business:
                                                                          302 W. Crowell Street
                                                                          Monroe, NV 28112-4649
Sears, Roebuck and Company                  2                             Registered Service Agent:
                                                                          3333 Beverly Road, D768 Tax BS-220
                                                                          Hoffman Estates, Illinois 60179
Sellstrom Manufacturing Co.                 10, 59                        Adam Fox
                                                                          adam.fox@strasburger.com
                                                                          Strasburger  Price, L.L.P.
                                                                          901 Main Street, Suite 4300
                                                                          Dallas, TX 75202
                                                                          214-651-4873 phone
                                                                          214-651-4330 fax
Shell Oil Company                           54, 59                        Registered Service Agent:
                                                                          Corporation Service Company
                                                                          701 Brazos Street, Suite 1050
                                                                          Austin, TX 78701
Sherwin-Williams Co.                        2, 64                         David Ledyard
                                                                          Strong, Pipkin, Bissell  Ledyard, LLP
                                                                          1400 San Jacinto Bldg.
                                                                          595 Orleans
                                                                          Beaumont, TX 77701
                                                                          409-951-1000 phone
                                                                          409-951-1010 fax
Sim-Chem                                    2                             Registered Service Agent:
                                                                          29777 Telegraph Road, Suite 2377
                                                                          Southfield, Michigan 48034
Sly, Inc., f/k/a W.W. Sly Manufacturing     10, 29, 38-40                 M. Scott Pyle
Company                                                                   pylems@fpwk.com
 *Page 545

                                                                          Forman, Perry, Watkins, Krutz  Tardy
                                                                          2001 Bryan Street, Suite 1300
                                                                          Dallas, TX 75201
                                                                          214-905-2924 phone
                                                                          214-905-3976 fax
Sohio, individually and as successor in     1-6, 8, 11-15, 17-21,         Jeff Work
interest to Industrial Holdings Co. f/k/a   24, 26-29, 31, 32, 34,        JWork@BMPllp.com
The Carborundum Company; UNIFRAX            35, 38-40, 53, 60-64,         Beirne, Maynard  Parsons, LLP
Corporation successor of The                66-68, 70, 72                 1300 Post Oak Boulevard, 25th Floor
Carborundum Company                                                       Houston, TX 77056
                                                                          713-960-7367 phone
                                                                          713-960-1527 fax
Southern Heat Exchanger Corporation         2                             Registered Service Agent:
Company                                                                   6100 Old Montgomery Highway
                                                                          Tuscaloosa, Alabama 35403
Southern Silica of Louisiana, Inc.          1, 3-7, 10-15, 18, 19,        Robert Rose, Sr.
                                            21, 24, 26-29, 31, 33,        Timacus  Rose, L.L.P.
                                            34, 38-40, 44, 60-63,         1612 IH
                                            10 South 65, 68, 70                    Beaumont, TX 77707
                                                                          409-835-7300 phone
                                                                          409-840-5607 fax
Southwestern Refining Company               56, 65                        Registered Service Agent:
                                                                          C.T. Corporation Systems
                                                                          350 N. St. Paul
                                                                          Dallas, TX 75201
Specialty Sand Company                      1, 3-8, 10-15, 17-22,         William Coffey, Jr.
                                            24-30, 31, 33-45, 48,         Adams  Coffey
                                            51-53, 56, 59-63, 65-72       550 Fannin, Suite 800
                                                                          Beaumont, TX 77701
                                                                          409-838-6767 phone
                                                                          409-838-6950 fax
                                                                          Mark R. Pickering
                                                                          Adams  Coffey
                                                                          550 Fannin, Suite 800
                                                                          Beaumont, TX 77701
                                                                          409-838-6767 phone
                                                                          409-838-6950 fax
Sprayed Insulation  Acoustics, Inc.        2                             Process Address:
                                                                          Prentice Hall, Inc., 70 5th Ave.
                                                                          New York, N.Y. 10011
Sprayon Insulation  Acoustics, Inc.        2                             Process Address:
                                                                          120 Broadway, Room 332
                                                                          New York, N.Y. 10011
Standard Sand  Silica Company              10, 16, 22, 33                BrownSimms, P.C.
                                                                          Tenth Floor
                                                                          1177 West Loop
                                                                          South Houston, Texas 77027-9007
                                                                          (713) 629-1580 phone
                                                                          (713) 629-5027 fax
STP Nuclear Operating Company               43                            Not known
Struthers Wells Corporation                 2                             Registered Service Agent:
                                                                          1009 Pennsylvania Ave.
                                                                          West Warren, PA
Sullair Corporation                         1, 3-14, 17-22, 24, 26,       Willard Tinsley
                                            27, 28-30, 31, 33-40,         Funderburk  Funderburk, L.L.P.
                                            42, 45, 48-52, 54, 56,        1000 Riviana Building
                                            58-70, 72                     2777 Allen Parkway
                                                                          Houston, TX 77019-22178
                                                                          713-526-1801 phone
                                                                          713-526-2708 fax
Sunoco, Inc.                                30                            Michael L. Baker
                                                                          Strong, Pipkin, Bissell  Ledyard, LLP
                                                                          1400 San Jacinto Bldg.
 *Page 546

                                                                          595 Orleans
                                                                          Beaumont, TX 77701
Survivair, Inc.                             4, 5, 7, 11, 14, 17, 25,      Hubert Oxford, III
                                            29, 37-40, 41, 42, 43,        hubertoxford@benoxford.com
                                            45, 51, 56, 63, 65, 72        Benckenstein  Oxford, L.L.P.
                                                                          P.O. Box 150
                                                                          3535 Calder Avenue, Suite 300
                                                                          Beaumont, TX 77706
                                                                          409-833-9182 phone
                                                                          409-833-8819 fax
Tackaberry Company                          17, 32, 53                    William Book
                                                                          David Burns
                                                                          Tekell, Book, Mathews  Limmer, LLP
                                                                          4300 One Houston Center
                                                                          1221 McKinney
                                                                          Houston, TX 77010
                                                                          713-222-9542 phone
                                                                          713-655-7727 fax
Taylor Rental Center                        25, 37, 41, 43                Home Office:
                                                                          2554 Boca Chica
                                                                          Brownsville, TX
Tejas Rental  Leasing, Inc.                25, 37, 41, 42, 43            Registered Service Agent:
                                                                          Leroy Kittle
                                                                          711 N. Cage
                                                                          Pharr, TX
Tejas Rentals Corporation                   25, 37, 41, 42, 43            Registered Service Agent:
                                                                          Jimmy C. Payton
                                                                          301 E. Kidd
                                                                          Iredell, TX 76649
Tetra Tech FW, Inc.                         10                            Registered Service Agent:
                                                                          C T Corporation System
                                                                          350 N. St. Paul Street
                                                                          Dallas, TX 75201
Texaco Refining  Marketing, Inc.           9, 30                         Registered Service Agent:
                                                                          Prentice Hall Corporation System
                                                                          800 Brazos Street, Suite 750
                                                                          Austin, TX 78701-2554
Texas Foundries, Inc.                       17, 32                        Registered Service Agent:
                                                                          Harry Phillips
                                                                          3901 Hemp Hill Street
                                                                          Fort Worth, TX 76113
Texas Industries, Inc., a/k/a               10                            Registered Service Agent:
Tee-Minerals, Inc.                                                        C T Corporation System
                                                                          350 N. St. Paul Street
                                                                          Dallas, TX 75201
Textron, Inc.                               10, 23, 39, 30, 35-41,        Christopher Groves
                                            45, 48, 52, 59, 65-67,        Jones, Day, Reavis  Pogue
                                            69, 71, 72                    2727 North Harwood Street
                                                                          Dallas, TX 75201
                                                                          214-220-3939 phone
                                                                          214-969-5100 fax
The Gates Corporation aka the Gates         59                            Principle Place of Business:
Rubber Company                                                            900 S. Broadway
                                                                          Denver, CO 80217-5887
                                                                          303-744-4496 phone
                                                                          303-744-4600 fax
Thompson's Specialties, Inc.                9, 56                         Registered Service Agent:
                                                                          R.K. Thompson
                                                                          411 West Second Street
                                                                          Odessa, TX 79761
Thorstenberg Materials Company              1, 3-9, 11-15, 17-21,         Edward J. Hennessy
                                            23-30-32, 34-43, 45,          Hennessy, Gardner  Barth
                                            46, 48, 51-57, 59-63,         502 Caroline, Suite 300
 *Page 547

                                            65, 68-71-72                  Houston, TX 77002-3594
                                                                          713-224-5066 phone
                                                                          713-224-5055 fax
Tide Port Petroleum, Inc                    59                            Registered Service Agent:
                                                                          Lance K. Bruun
                                                                          7111 North Caranchua, Suite 802
                                                                          Corpus Christi, TX 78475
Tide-Air, Inc.                              54, 55                        Registered Service Agent:
                                                                          C.T. Corporation Systems
                                                                          1021 Main Street, Suite 1150
                                                                          Houston, TX 77002
Titan Machinery, Inc.                       9, 54, 56                     Registered Service Agent:
                                                                          J.S. Steward
                                                                          # 6 West Industrial Circle
                                                                          Odessa, TX 79761
Tower Iron Works, Inc.                      2                             Registered Service Agent:
                                                                          CT Corporation System
                                                                          101 Federal Street
                                                                          Boston, Massachusetts 02110
Triangle Supply Company                     2                             Principle Place of Business:
                                                                          P.O. Box 59307
                                                                          Dallas, TX 75229
Tribo Petroleum nka Tri-Union               59                            Registered Service Agent:
Development Corporation                                                   James M. Trimble
                                                                          530 Lovett Blvd.
                                                                          Houston, TX 77006
Triplex, Inc., f/k/a Triplex Rubber and     2, 38-40, 64                  Michael R. Walzel
Supply Co. and Triplex Rubber                                            walzel@sbf-law.com
Supply Co. of Shreveport                                                  Stevens, Baldo  Freeman LLP
                                                                          550 Fannin Street, Suite 400
                                                                          Beaumont, TX 77701
                                                                          409-835-5200 phone
                                                                          409-838-5638 fax
Troylit North America, Inc.                 1, 3-7, 11-15, 18-21,         Cozzen O'Connor
                                            24, 26-28, 31, 60-63,         2300 BankOne Center
                                            68, 70                        1717 Main Street
                                                                          Dallas, Texas 75201
Truman's, Inc.                              1, 3-8, 10-15, 17-21,         Ryan Benson
                                            24, 26-29, 31, 32, 34,        Spain  Hastings
                                            38-40, 60-64, 68, 70,         Two Houston Center
                                            72                            909 Fannin, Suite 3900
                                                                          Houston, TX 77010
                                                                          713-650-9700 phone
                                                                          713-650-9701 fax
T-Tex Supply, Inc.; T-Tex Sales, Inc.       16, 47, 49, 50, 60-62,        Thomas B. Taylor
                                            68, 70                        Taylor  Warren, L.L.P.
                                                                          1330 Three Allen Center
                                                                          333 Clay Street
                                                                          Houston, TX 77002
                                                                          713-658-1800 phone
                                                                          713-658-1885 fax
Twentieth Century Fox Film                  38                            Registered Service Agent:
Corporation                                                               United States Corporation Company
                                                                          701 Brazos Street, Suite 1050
                                                                          Austin, TX 78701
Twin City Fan Companies                     60-62, 68, 70                 Principle Place of Business:
                                                                          5959 Trenton Lane North
                                                                          Minneapolis, MN 55442-3237
                                                                          763-551-7600 phone
                                                                          763-551-7601 fax
TXI Operations, LP dba TEC Minerals         71                            Registered Service Agent:
                                                                          CT Corporation Systems
 *Page 548

                                                                          350 North St. Paul Street, Suite 2900
                                                                          Dallas, TX 75201
U.S. Filter/Wheelabrator Frye, Inc. f/k/a   2, 6, 35, 38-40               Home Office:
Permutit, Inc.                                                            US Steel Building, 38th Floor
                                                                          Pittsburgh, PA 15219
U.S. Silica Company f/k/a Pennsylvania      1, 3-15, 17-21, 23-24,        David Sharp
Glass Company, Successor in interest to     26-29, 31, 32, 34-36,         DSharp@BMPllp.com
the Ottawa Silica Company                   38-41, 45, 48, 53, 54,        Beirne, Maynard  Parsons, L.L.P.
                                            56, 59-63, 65-70, 72          1300 Post Oak Blvd., Suite 2500
                                                                          Houston, TX 77056-3000
                                                                          713-623-0887 phone
                                                                          713-960-1527 fax
Unimin Corporation                          4-7, 10, 11, 14, 21, 29,      J.D. Bashline
                                            31, 38-40, 72                 jdbashline@MAPALaw.com
                                                                          McLeod, Alexander, Powel  Apffel, P.C.
                                                                          344 Onyx Building
                                                                          172225 El Camino
                                                                          Houston, TX 77058
                                                                          281-486-1888 phone
                                                                          281-486-4888 fax
Union Carbide Corporation                   1, 2, 17, 26, 32, 53, 64      Gary Elliston
                                                                          gelliston@dehay.com
                                                                          DeHay  Elliston, L.L.P.
                                                                          3500 Bank of America Plaza
                                                                          901 Main Street
                                                                          Dallas, TX 75202-3736
                                                                          214-210-2400 phone
                                                                          214-210-2500 fax
Uniroyal, Inc. a/k/a Clayton                2, 64                         Laura Sander Brown
 Dublier, Inc.                                                           lsbrown@fpwk.com
                                                                          Forman, Perry, Watkins, Krutz  Tardy
                                                                          One Jackson Place, Suite 1200
                                                                          P.O. Box 22608
                                                                          Jackson, MS 39225-2608
                                                                          601-960-8600 phone
                                                                          960-8613 fax
United Rental (North America) Inc dba       59                            Principle Place of Business:
United Equipment Rentals fka Brown                                        United Rentals, Inc.
Rental Equipment Company Inc.                                             Five Greenwich Office Park
                                                                          Third Floor
                                                                          Greenwich, CT 06830
                                                                          203-622-3131 phone
                                                                          203-622-6080 fax
United States Filter Corporation            35                            Principle Place of Business:
                                                                          Richard Heckmann, Chief Executive Officer
                                                                          40-004 Cook Street
                                                                          Palm Desert, California 92211
United Technologies                         2                             Principal Place of Business:
                                                                          United Technologies Building
                                                                          One Financial Plaza
                                                                          Hartford, Connecticut 06101
USF Surface Preparation Group               29, 59                        Davis Oretsky
                                                                          1415 Louisiana, Suite 4200
                                                                          Houston, Texas 77002
                                                                          (713) 659-1010 phone
                                                                          (713) 659-1122 fax
Valero Energy Corporation                   58, 59                        Registered Service Agent:
                                                                          CT Corporation System
                                                                          1021 Main Street, Suite 1150
                                                                          Houston, TX 77002
Vallen Corporation a/k/a Vallen Safety      1, 3-9, 11-15, 17-21,         David Brill
Supply                                      23-32, 34, 35, 37-43,         Brill  Associates, P.C.
                                            53, 54, 56, 59-60, 62-63      602 Sawyer, Suite 490
                                            65-68, 70-72                  Houston, TX 77007
 *Page 549

                                                                          713-863-0579 phone
                                                                          713-863-0564 fax
Valley Steel  Pipe Company                 25, 37, 41, 42, 43            Registered Service Agent:
                                                                          Lawrence Thompson
                                                                          W. Hwy 83 Harlingen, TX
Vitro Chemicals, Fibers  Mining, Inc.      33                            Registered Service Agent:
                                                                          CT Corporation System
                                                                          1021 Main Street, Suite 1150
                                                                          Houston, TX 77002
Vulcan Materials Company                    4-11, 14, 20, 23, 24, 27,     W. Bruce Williams
                                            29, 31, 54, 55, 59, 63        bwilliams@cbtd.com
                                                                          Cotton, Bledsoe, Tighe  Dawson
                                                                          500 West Illinois, Suite 300
                                                                          PO Box 2776
                                                                          Midland, TX 79702-2776
                                                                          915-684-5782 phone
                                                                          915-682-3672 fax
Warren Pumps, Inc.                          2, 64                         Principal Place of Business:
                                                                          82 Brides Avenue, P.O. Box 969
                                                                          Warren, Massachusetts 01083-0969
Wedron Silica Company, Inc.                 17, 32, 38-40, 53, 65         Jerry C. Parker
                                                                          jparker@sammons-parker.com
                                                                          Jeffery J. Shaver
                                                                          jshaver@sammons-parker.com
                                                                          Reid W. Martin
                                                                          rmartin@sammons-parker.com
                                                                          Sammons  Parker
                                                                          218 N. College
                                                                          Tyler, TX 75702
                                                                          903-595-4541 phone
                                                                          903-595-3766 fax
Wesco Refractories, Inc.                    17, 32, 35                    Robert E. Thackston
                                                                          rthackston@hplegal.com
                                                                          Hawkins, Parnell  Thackston
                                                                          4514 Cole Avenue, Suite 550
                                                                          Dallas, Texas 75205
                                                                          214-780-5100 phone
                                                                          214-780-5200 fax
Wheelabrator Air Pollution Control          65                            Andrew S. Oretsky
                                                                          Davis Oretsky LLP
                                                                          1415 Louisiana, Suite 4200
                                                                          Houston, Texas 77002
                                                                          713-659-1010 phone
                                                                          713-659-1122 fax
Wheeler Protective Apparel                  38-40                         Home Office:
                                                                          Registered Agent
                                                                          133 West Belmont
                                                                          Chicago, IL 60641
Zurn Industries                             2, 64                         Kyle C. Steele
                                                                          kcsteele@fpwk.com
                                                                          Forman, Perry, Watkins, Krutz  Tardy, PLLC
                                                                          2001 Bryan Street, Suite 1300
                                                                          Dallas, TX 75201
                                                                          214-905-2924 phone
                                                                          214-905-3976 fax
 *Page 732